 

Exhibit 10.1

 
 
EXECUTION COPY
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Published CUSIP Number:  ________
 
 

 
 
AMENDED AND RESTATED
TERM LOAN CREDIT AGREEMENT
 
Dated as of March 29, 2011
 
among
 
WESTERN REFINING, INC.,
as the Borrower,
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
and
 
The Lenders Party Hereto
 
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
Sole Lead Arranger
 
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
WELLS FARGO SECURITIES, LLC
Co-Book Managers
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
Syndication Agent
 
SUNTRUST BANK,
THE ROYAL BANK OF SCOTLAND PLC
Co-Documentation Agents
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
TABLE OF CONTENTS
 

Section   Page   ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
24
1.03
Accounting Terms
24
1.04
Rounding
25
1.05
Times of Day
25
ARTICLE II. THE COMMITMENTS AND LOANS
25
2.01
Loans
25
2.02
Borrowings, Conversions and Continuations of Term Loans
26
2.03
Prepayments.
27
2.04
Intentionally Omitted
30
2.05
Repayment of Loans
30
2.06
Interest and Principal Payments.
30
2.07
Fees
31
2.08
Computation of Interest and Fees
31
2.09
Evidence of Debt
31
2.10
Payments Generally; Administrative Agent's Clawback.
31
2.11
Sharing of Payments by Lenders
33
2.12
Security
33
2.13
Increase in Term Loans
33
2.14
Defaulting Lenders
35
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
36
3.01
Taxes
36
3.02
Illegality
38
3.03
Inability to Determine Rates
38

 
 
-i-

--------------------------------------------------------------------------------

 
 
3.04
Increased Costs; Reserves on Eurodollar Rate Loans
38
3.05
Compensation for Losses
40
3.06
Mitigation Obligations; Replacement of Lenders
40
3.07
Survival
41
ARTICLE IV. CONDITIONS PRECEDENT TO LOANS
41
4.01
Conditions of Lending
41
ARTICLE V. REPRESENTATIONS AND WARRANTIES
43
5.01
Existence, Qualification and Power; Compliance with Laws
43
5.02
Authorization; No Contravention
43
5.03
Governmental Authorization; Other Consents
43
5.04
Binding Effect
44
5.05
Financial Statements; No Material Adverse Effect
44
5.06
Litigation
44
5.07
No Default
44
5.08
Ownership of Property; Liens
45
5.09
Environmental Compliance
45
5.1
Insurance
45
5.11
Taxes
45
5.12
ERISA Compliance
45
5.13
Subsidiaries; Equity Interests
46
5.14
Margin Regulations; Investment Company Act
46
5.15
Disclosure
46
5.16
Compliance with Laws
47
5.17
Intellectual Property; Licenses, etc
47
5.18
Solvency
47
5.19
Collateral Documents
47

 
 
-ii-

--------------------------------------------------------------------------------

 
 
ARTICLE VI. AFFIRMATIVE COVENANTS
47
6.01
Financial Statements
47
6.02
Certificates; Other Information
48
6.03
Notices
50
6.04
Payment of Obligations
51
6.05
Preservation of Existence, etc
51
6.06
Maintenance of Properties
51
6.07
Maintenance of Insurance
51
6.08
Compliance with Laws and Contractual Obligations
52
6.09
Books and Records
53
6.10
Inspection Rights; Field Audits
53
6.11
Use of Proceeds
53
6.12
Guarantors; Additional Security Agreements
53
6.13
Intentionally Omitted
55
6.14
Further Assurances and Post-Closing Covenant
55
6.15
Maintenance of Ratings
55
ARTICLE VII. NEGATIVE COVENANTS
55
7.01
Liens
55
7.02
Investments
57
7.03
Indebtedness
58
7.04
Fundamental Changes
61
7.05
Dispositions.
62
7.06
Restricted Payments
63
7.07
Change in Nature of Business
64
7.08
Transactions with Affiliates
64
7.09
Burdensome Agreements
64

 
 
-iii-

--------------------------------------------------------------------------------

 
 
7.10
Use of Proceeds
64
7.11
Intentionally Omitted.
64
7.12
Intentionally Omitted
64
7.13
Prepayment of Certain Other Indebtedness
64
7.14
Amendments to Revolver Loan Documents
65
7.15
Covenants Relating to MLP Subsidiaries
65
7.16
Certain Undertakings Relating to the Separateness of the MLP and MLP
Subsidiaries
65
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
66
8.01
Events of Default
66
8.02
Remedies Upon Event of Default
68
8.03
Application of Funds
68
ARTICLE IX. ADMINISTRATIVE AGENT
69
9.01
Appointment and Authority.
69
9.02
Rights as a Lender
69
9.03
Exculpatory Provisions
70
9.04
Reliance by Administrative Agent
70
9.05
Delegation of Duties
71
9.06
Resignation of Administrative Agent
71
9.07
Non-Reliance on Administrative Agent and Other Lenders
71
9.08
No Other Duties, etc
72
9.09
Administrative Agent May File Proofs of Claim
72
9.10
Collateral and Guaranty Matters.
72
ARTICLE X. MISCELLANEOUS
74
10.01
Amendments, etc
74
10.02
Notices; Effectiveness; Electronic Communication.
75
10.03
No Waiver; Cumulative Remedies; Enforcement
77

 
 
-iv-

--------------------------------------------------------------------------------

 
 
10.04
Expenses; Indemnity; Damage Waiver.
78
10.05
Payments Set Aside
79
10.06
Successors and Assigns.
79
10.07
Treatment of Certain Information; Confidentiality
83
10.08
Right of Setoff
84
10.09
Interest Rate Limitation
84
10.10
Counterparts; Integration; Effectiveness
84
10.11
Survival of Representations and Warranties
85
10.12
Severability
85
10.13
Replacement of Lenders
85
10.14
Governing Law; Jurisdiction; etc.
86
10.15
Waiver of Jury Trial
86
10.16
No Advisory or Fiduciary Responsibility
87
10.17
USA Patriot Act Notice
87
10.18
OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT; ETC.
87
10.19
ENTIRE AGREEMENT
88

 
 
-v-

--------------------------------------------------------------------------------

 
 
SCHEDULES
         
I     
Guarantors
 
2.01
Commitments and Applicable Percentages
 
5.06
Certain Litigation
 
5.13
Subsidiaries and Other Equity Interests
 
7.01
Existing Liens
 
7.02
Investments
 
10.02 
Administrative Agent's Office; Certain Addresses for Notices
       
EXHIBITS
     
Form of
       
A
Loan Notice
 
B
Note
 
C
Compliance Certificate
 
D
Assignment and Assumption
 
E
Opinion
 
F
[Intentionally Omitted]
 
G
Security Agreement
 
H
Guaranty
 
I
Intercreditor Agreement
 


 
-vi-

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT
 
This AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT (“this “Agreement”) is
entered into as of March 29, 2011, among WESTERN REFINING, INC., a Delaware
corporation (the “Borrower”), each Lender (as hereinafter defined), and BANK OF
AMERICA, N.A., as Administrative Agent and a Lender.
 
RECITALS:
 
WHEREAS, the Borrower is party to that certain Term Loan Credit Agreement, dated
as of May 31, 2007, among the Borrower, Bank of America, N.A., as administrative
agent (the “Existing Agent”), the lenders party thereto and Banc of America
Securities LLC, as sole lead arranger and sole book manager (as amended by the
First Amendment to Term Loan Credit Agreement, dated as of June 30, 2008, among
the Borrower, the lenders party thereto and the Existing Agent, the Second
Amendment to Term Loan Credit Agreement, dated as of May 29, 2009, among the
Borrower, the lenders party thereto and the Existing Agent and the Third
Amendment to Term Loan Credit Agreement, dated as of November 24, 2009, among
the Borrower, the lenders party thereto and the Existing Agent, and as may be
further amended prior to the date hereof, the “Existing Term Loan Credit
Agreement”);
 
WHEREAS, the Borrower has requested that the Lenders amend and restate the
Existing Term Loan Credit Agreement and the Lenders have indicated their
willingness to do so and lend on the terms and subject to the conditions set
forth herein.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
 
ARTICLE I. 
DEFINITIONS AND ACCOUNTING TERMS
 
1.01 Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:
 
“2014 Notes” means the Borrower’s senior secured floating rate notes due 2014,
issued pursuant to the Secured Notes Indenture.
 
“2017 Notes” means the Borrower’s senior secured fixed rate notes due 2017,
issued pursuant to the Secured Notes Indenture.
 
“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule ‎10.02, or such other address or
account as the Administrative Agent may from time to time provide to the
Borrower and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
 
 

--------------------------------------------------------------------------------

 
 
“Aggregate Commitments” means, on any date of determination, the sum of the Term
Loan Commitments plus such commitments, if any, as may be made by Lenders
pursuant to Sections  2.13.
 
“Agreement” means this Term Loan Credit Agreement, as the same may hereafter be
renewed, extended, amended or restated from time to time.
 
“Albuquerque Terminal” means the refined products terminal and associated
facilities owned and operated by Western Refining Terminals, located in or near
Albuquerque, New Mexico.
 
“Applicable Class Percentage” means on any date of determination the proportion
(expressed as a percentage and carried out to the ninth decimal place) that the
aggregate applicable Class Outstanding Amount owed to any Lender bears to the
aggregate applicable Class Outstanding Amounts owed to all Lenders at such time;
provided that, if, on such date of determination, no applicable Class
Outstanding Amounts then exist, then the Applicable Class Percentage shall be
determined based on the Applicable Class Percentage of such Lender most recently
in effect, giving effect to any subsequent assignments.
 
“Applicable Percentage” means, on any date of determination the proportion
(expressed as a percentage carried out to the ninth decimal place) that the
aggregate Outstanding Amount owed to any Lender bears to the aggregate
Outstanding Amounts owed to all Lenders at such time; provided that, if, on any
date of determination, no Outstanding Amounts then exist, then the Applicable
Percentage shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments.  The
initial Applicable Percentage of each lender in respect of the Term Facility is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.
 
“Applicable Rate” means (a) with respect to Eurodollar Rate Loans, 6.00%, and
(b) with respect to Base Rate Loans, 5.00%.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPF&S”),
in its capacity as sole lead arranger and a co-book manager.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section ‎10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2010,
and the related consolidated statements
 
 
-2-

--------------------------------------------------------------------------------

 
 
of income or operations, shareholders’ equity and cash flows for such fiscal
year of the Borrower and its Subsidiaries, including the notes thereto.
 
“Available Incremental Amount” means $250,000,000, as such amount may be
permanently reduced from time to time pursuant to Section 7.03(q).
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” (c) the ‘BBA LIBOR’ (as determined on such day) plus 1%, and (d)
2.50%.  The ‘prime rate’ is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.  The
‘BBA LIBOR’ has the meaning given such term in the definition of ‘Eurodollar
Rate’.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Beneficial Owner” means the beneficial owner, for U.S. federal income tax
purposes, of a payment to which any U.S. federal withholding tax relates.
 
“Bloomfield Refinery” means the refinery and associated facilities owned by San
Juan, and operated by Western Refining Southwest or another Loan Party, located
at or near Bloomfield, New Mexico.
 
“Bloomfield Terminal” means the terminal and associated facilities owned by San
Juan, and operated by Western Refining Southwest or another Loan Party, located
in or near Bloomfield, New Mexico.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period, made
by each of the Lenders pursuant to this Agreement.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan (or any Base Rate Loan, if the Base
Rate is determined by reference to ‘BBA LIBOR’), means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
 
“Capital Expenditures” means, with respect to the Borrower or any Restricted
Subsidiary for any period, any expenditure in respect of the purchase or other
acquisition of any fixed or capital asset (excluding normal replacements and
maintenance which are properly charged to current operations).  For purposes of
this definition, (a) the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment or with insurance
proceeds shall be included in Capital Expenditures only
 
 
-3-

--------------------------------------------------------------------------------

 
 
to the extent of the gross amount by which such purchase price exceeds the
credit granted by the seller of such equipment for the equipment being traded in
at such time or the amount of such insurance proceeds, as the case may be, and
(b) the term “Capital Expenditures” shall not include Investments.
 
“Cash Equivalents” means
 
(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;
 
(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;
 
(c)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-2” (or the
then equivalent grade) by Moody’s or at least “A-2” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof; provided that if any such commercial paper is not
rated at least “Prime-1” (or the then equivalent grade) by Moody’s or at least
“A-1” (or the then equivalent grade) by S&P, then in order to be considered a
permissible Investment for purposes of Section ‎7.02(a), the following
limitation shall apply:  the Borrower and its Restricted Subsidiaries shall not
hold more than $40,000,000 in the aggregate of such commercial paper issued by a
single issuer; and
 
(d)           Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Restricted Subsidiaries, in money market
investment programs registered under the Investment Company Act of 1940, which
are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
shall be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.
 
“Change of Control” means an event or series of events by which:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan), other than the Existing Owners, becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or
 
 
-4-

--------------------------------------------------------------------------------

 
 
group shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 30% or more of (i) the direct or indirect Equity
Interests of the Borrower or (ii) the Equity Interests of the Borrower entitled
to vote for members of the board of directors or equivalent governing body of
the Borrower on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); provided, however, that to the extent a change in “beneficial
ownership” in such Equity Interests results from the issuance of new Equity
Interests in the Borrower, with a corresponding payment in cash to the Borrower
for the acquisition of such Equity Interests, the acquisition of up to 40% of
the “beneficial ownership” of such Equity Interests shall not constitute a
“Change of Control”;
 
(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
 
(c)           any Person or two or more Persons, other than the Existing Owners,
acting in concert shall have acquired by contract or otherwise, or shall have
entered into a contract or arrangement that, upon consummation thereof, will
result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Borrower, or control over the Equity Interests of the Borrower entitled to vote
for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such Person or group has the right to acquire pursuant to any option right)
representing 30% or more of the combined voting power of such securities.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan or the Loans comprising such Borrowing, are Term Loans or Incremental Term
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Term Loan Commitment or an Incremental Term Commitment.
 
“Class Outstanding Amount” means, on any date, the aggregate outstanding
principal amount of all Loans of such Class after giving effect to any
borrowings and prepayments or repayments of Loans of such Class occurring on
such date.
 
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
 
“Code” means the Internal Revenue Code of 1986.
 
“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by the Borrower or any Guarantor and their
respective Subsidiaries in or upon which a Lien now or hereafter exists in favor
of the Administrative Agent, for the benefit of the Lenders, whether
 
 
-5-

--------------------------------------------------------------------------------

 
 
under this Agreement or under any other document executed by any such Person and
delivered to the Administrative Agent or the Lenders.
 
“Collateral Documents” means, collectively, (a) the Security Agreements, each
Deposit Account Control Agreement, each Investment Account Control Agreement,
the Guaranties and all other security agreements, mortgages, deeds of trust,
patent and trademark assignments, lease assignments, guaranties and other
similar agreements executed by the Borrower, any Subsidiary, or any Guarantor in
favor of the Administrative Agent, for the benefit of the Lenders, now or
hereafter delivered to the Administrative Agent or the Lenders pursuant to or in
connection with the transactions contemplated hereby, and all financing
statements (or comparable documents now or hereafter filed in accordance with
the UCC or comparable law) against the Borrower, any Subsidiary or any
Guarantor, as debtor, in favor of the Administrative Agent, for the benefit of
the Lenders, as secured party, and (b) any amendments, supplements,
modifications, renewals, replacements, consolidations, substitutions and
extensions of any of the foregoing.
 
“Commitment” means, on any date of determination, as to each Lender, its
obligation to make Loans to the Borrower pursuant to Section ‎2.01 in an
aggregate principal amount at any one time outstanding not to exceed the sum of
such Term Loan Commitment and its commitment pursuant to Section 2.13, as such
amount may be adjusted from time to time in accordance with this Agreement.
 
“Competitor” means, any person actively engaged as its principal business in
refining crude oil or the transportation, marketing or storage of crude oil or
refined products.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
 
“Consolidated Cash Interest Charges” means, for any period, Consolidated
Interest Charges for such period, excluding any amount not payable in cash on a
current basis.
 
“Consolidated Current Assets” means, as at any date of determination, the total
assets of Company and its Subsidiaries on a consolidated basis that may properly
be classified as current assets in conformity with GAAP, excluding cash and Cash
Equivalents and the current portion of deferred income taxes.
 
“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Company and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt and the current portion of
deferred income taxes.
 
“Consolidated EBITDA” means, for any period of one or more fiscal quarters, for
the Borrower and its Restricted Subsidiaries on a consolidated basis, an amount
equal to Consolidated Net Income for such period plus (a) the following to the
extent deducted in calculating such Consolidated Net Income (without
duplication): (i) Consolidated Interest Charges for such period, (ii) the
provision for Federal, state, local and foreign income taxes payable by the
Borrower and its Restricted Subsidiaries for such period, (iii) depreciation and
amortization expenses, (iv) non-cash compensation expenses and charges, (v)
charges for the shutdown and/or disposition of the Yorktown Refinery, whether or
not paid in cash during such period, (vi) maintenance turnaround expenses
incurred by the Borrower and its Restricted Subsidiaries during such period and
(vii) other non-recurring expenses of the Borrower and its Restricted
Subsidiaries reducing such Consolidated Net Income which do not represent a cash
item in such period or any future period, and minus (b) the following:
(i) non-cash items increasing Consolidated Net Income for such period and (ii)
an amount equal to the amount that would have been deducted in respect of
Recharacterized Operating Leases (as defined in the Revolving Credit Agreement)
in determining
 
 
-6-

--------------------------------------------------------------------------------

 
 
Consolidated Net Income if such Recharacterized Operating Leases had been
accounted for under GAAP as in effect without giving effect to any applicable
Operating Lease Recharacterizations (as defined in the Revolving Credit
Agreement).
 
“Consolidated Excess Cash Flow” means, for any period, an amount (if
positive) equal to: (i) the sum, without duplication, of the amounts for such
period of (a) Consolidated EBITDA, plus (b) the Consolidated Working Capital
Adjustment plus (c) the sum, without duplication, of (x) extraordinary cash
gains excluded from Consolidated EBITDA and (y) losses in connection with
Extraordinary Receipts and Dispositions outside the ordinary course of business
deducted from Consolidated EBITDA for such period, minus (ii) the sum, without
duplication, of the amounts for such period of (A) scheduled repayments of
Consolidated Total Indebtedness made in such period, (B) mandatory prepayments
of Consolidated Total Indebtedness (other than Loans and Revolver Indebtedness)
made in such period, (C) optional prepayments, redemptions or repurchases
(including any tender or call premiums in connection therewith) of the 2014
Notes made in such period solely to the extent such prepayments, redemptions or
repurchases are not made with the proceeds from the incurrence of issuances of
indebtedness, proceeds from issuances of equity or proceeds from Dispositions),
(D) Capital Expenditures of the Borrower and its Restricted Subsidiaries made in
such period, (E) Consolidated Cash Interest Charges for such period,
(F) provisions for current taxes of the Borrower and its Subsidiaries and
payable in cash with respect to such period and (G) gains in connection with
Extraordinary Receipts and Dispositions outside the ordinary course of business
included in Consolidated EBITDA for such period.
 
“Consolidated Interest Charges” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the sum of (a) all interest,
premium payments, debt discount, fees, charges and related expenses of the
Borrower and its Restricted Subsidiaries in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, (b) the portion of rent expense of the Borrower and its Restricted
Subsidiaries with respect to such period under capital leases that is treated as
interest in accordance with GAAP, (c) interest expense attributable to Synthetic
Lease Obligations, and (d) cash dividends to holders of preferred stock
(including Convertible Preferred Securities).
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.
 
“Consolidated Net Income” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the net income of the Borrower
and its Restricted Subsidiaries as determined in accordance with GAAP (excluding
extraordinary gains and extraordinary losses) for that period; provided, that,
there shall be excluded from such net income (to the extent otherwise included
therein) the income (or loss) of any entity other than a Restricted Subsidiary
in which the Borrower or any Restricted Subsidiary has an ownership interest,
except to the extent that any such income has been actually received by the
Borrower or such Restricted Subsidiary in the form of cash dividends or similar
cash distributions; and provided further if (x) the Equity Interest in a
Contango Subsidiary is subject to Liens securing Indebtedness other than the
Obligations or (y) a Contango Subsidiary is subject to any restrictions of the
type described in clause (i) in Section 7.09, there shall be excluded from such
net income (to the extent otherwise included therein) the income (or loss) of
such Contango Subsidiary, except, in the case of clauses (x) and (y), to the
extent that any such income has been actually received by the Borrower or a
Restricted Subsidiary in the form of cash dividends or similar cash
distributions.
 
“Consolidated Total Indebtedness” means, as of any date of determination,
Indebtedness of the Borrower and its Restricted  Subsidiaries on a consolidated
basis, other than (a) undrawn or unfunded
 
 
-7-

--------------------------------------------------------------------------------

 
 
amounts under letters of credit, surety bonds and similar instruments, and (b)
Indebtedness pursuant to Swap Contracts that have not been closed out or
terminated.
 
“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets as of such date over Consolidated Current
Liabilities as of such date.
 
“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.
 
“Contango Credit Facility” means a revolving credit facility entered into by the
Contango Subsidiary to finance its participation in contango market
opportunities with respect to Hydrocarbons.
 
“Contango Subsidiary” means a direct or indirect wholly owned Restricted
Subsidiary of the Borrower whose business is limited to buying, selling and
storing Hydrocarbons, and entering into Swap Contracts in connection therewith,
to take advantage of contango market opportunities with respect to Hydrocarbons
and whose assets consist solely of Hydrocarbons and rights and interests related
thereto and Swap Contracts entered into in connection therewith, pledged to
secure a Contango Credit Facility.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Control Agent” has the meaning set forth in the Intercreditor Agreement.
 
“Convertible Notes” means the Borrower’s convertible senior notes due 2014,
issued pursuant to that certain Senior Indenture dated as of June 10, 2009
between the Borrower and The Bank of New York Mellon Trust Company, N.A., as
Trustee, as supplemented by the Supplemental Indenture dated as of June 10, 2009
between Western Refining and The Bank of New York Mellon Trust Company, N.A., as
Trustee.
 
“Convertible Preferred Securities” means preferred stock issued by the Borrower
that is convertible into shares of common stock of the Borrower.
 
“Debt Issuance” means the issuance, incurrence or assumption of Indebtedness by
the Borrower or any of its Subsidiaries on or after the Closing Date, other than
Indebtedness permitted by (i) Sections 7.03(a) through (h) or (k) through (s) or
(ii) upon the written consent of the Required Lenders, Section 7.03(i) or (j).
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
 
-8-

--------------------------------------------------------------------------------

 
 
“Default Rate” means an interest rate equal to (a) the Base Rate, plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans, plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.
 
“Defaulting Lender” means, subject to Section 2.14(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, within three Business Days of the date required
to be funded by it hereunder, (b) has notified the Borrower, or the
Administrative Agent or any Lender that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder or under other agreements in which it
commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations, or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.
 
“Deposit Account Control Agreement” means an agreement substantially in the form
of Annex G to the form of Security Agreement attached as Exhibit G hereto, or
any other agreement in form and substance satisfactory to the Administrative
Agent serving a similar purpose, among a Loan Party, the Administrative Agent or
the Control Agent, and a Depository Bank.
 
“Depository Bank” means a bank, savings bank, savings and loan association,
credit union, trust company, or other depository institution that has entered
into a Deposit Account Control Agreement.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, the Net Cash Proceeds of which are $1,000,000.00 or more.
 
“Disqualified Lender” has the meaning specified in Section 10.06(b)(v)(D).
 
“Dollar” and “$” mean lawful money of the United States.
 
“El Paso Refinery” means the refineries owned and operated by the Borrower or
another Loan Party located at 6500 Trowbridge Drive, El Paso, Texas.
 
“El Paso Terminal” means the terminal and associated facilities owned and
operated by the Borrower or another Loan Party located in or near El Paso,
Texas.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section ‎10.06(b)(iii), ‎(v) and ‎(vi) (subject to such consents,
if any, as may be required under Section ‎10.06(b)(iii)).
 
“Engagement Letter” means the letter agreement dated as of March 14, 2011
between the Borrower and MLPF&S.
 
 
-9-

--------------------------------------------------------------------------------

 
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon  the Borrower or any ERISA Affiliate.
 
“Eurodollar Rate” means, (a) for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day
 
 
-10-

--------------------------------------------------------------------------------

 
 
of such Interest Period) with a term equivalent to such Interest Period.  If
such rate is not available at such time for any reason, then the “Eurodollar
Rate” for such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Rate Loan being made, continued or converted and with a
term equivalent to such Interest Period would be offered by Bank of America’s
London Branch to major banks in the London interbank eurodollar market at their
request at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period. Notwithstanding anything to the contrary
contained herein, the Eurodollar Rate shall at all times at least equal or
exceed the Eurodollar Rate Floor, and (b) for any interest calculation with
respect to a Base Rate Loan on any date, the rate per annum equal to (i) BBA
LIBOR, at approximately 11:00 a.m., London time determined two Business Days
prior to such date for Dollar deposits being delivered in the London interbank
market for a term of one month commencing that day or (ii) if such published
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the date of determination in same day funds in the approximate
amount of the Base Rate Loan being made or maintained and with a term equal to
one month would be offered by Bank of America’s London Branch to major banks in
the London interbank Eurodollar market at their request at the date and time of
determination..
 
“Eurodollar Rate Floor” means 1.50%.
 
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.
 
“Event of Default” has the meaning specified in Section ‎8.01.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 10.13), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e)(ii), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a), and (d) any withholding tax to the extent imposed
as a result of a failure by the recipient or Beneficial Owner of the payment to
satisfy the conditions for avoiding withholding under FATCA.
 
“Existing Owners” means those Persons who are owners of the Equity Interests of
RHC Holdings, L.P., as of the Original Closing Date, members of their immediate
families and Persons (including trusts established for estate planning purposes)
that are Affiliates thereof.
 
“Existing Term Loan Credit Agreement” has the meaning set forth in the Recitals
to this Agreement.
 
“Extraordinary Receipts” means any cash received by or paid to or for the
account of any Person not in the ordinary course of business, including tax
refunds (other than income tax refunds), pension plan reversions and proceeds of
insurance (other than proceeds of business interruption insurance to the extent
 
 
-11-

--------------------------------------------------------------------------------

 
 
such proceeds constitute compensation for lost earnings) and condemnation awards
(and payments in lieu thereof) in respect of property other than Revolver
Priority Collateral, indemnity payments and any purchase price adjustment;
provided, however, that an Extraordinary Receipt shall not include cash receipts
from proceeds of insurance, condemnation awards (or payments in lieu thereof) or
indemnity payments to the extent that such proceeds, awards or payments (a) in
respect of loss or damage to equipment, fixed assets or real property are
applied (or in respect of which expenditures were previously incurred) to
replace or repair the equipment, fixed assets or real property in respect of
which such proceeds were received in accordance with the terms of Section
2.03(b)(ii), or (b) are received by any Person in respect of any third party
claim against such Person and applied to pay (or to reimburse such Person for
its prior payment of) such claim and the costs and expenses of such Person with
respect thereto, or (c) constitute proceeds of Revolver Priority Collateral.
 
“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date
hereof, and any applicable Treasury regulation promulgated thereunder or
published administrative guidance implementing such sections.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
“Flagstaff Terminal” means the refined products terminal and associated
facilities, owned and operated by Western Refining Terminals and located in or
near Flagstaff, Arizona.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each state
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Gallup Refinery” means the crude oil refinery and associated facilities owned
and operated by Western Refining Southwest or another Loan Party and located in
or near Gallup, New Mexico (formerly known as the Ciniza Refinery).
 
 
-12-

--------------------------------------------------------------------------------

 
 
“Gallup Terminal” means the terminal and associated facilities owned and
operated by Western Refining Southwest or another Loan Party and located in or
near Gallup, New Mexico.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.
 
“Guarantor” means each Subsidiary set forth on Schedule I hereto, and each other
Subsidiary that now or hereafter executes a Guaranty pursuant to Section 6.12
hereof.
 
“Guaranty” means collectively, the Guaranty Agreements substantially in the form
of Exhibit H hereto executed by Subsidiaries of the Borrower in favor of the
Administrative Agent and the Lenders, together with each other guaranty and
guaranty supplement delivered pursuant to this Agreement.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Hydrocarbons” means oil, gas, casing head gas, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons, all products refined, separated, settled and
dehydrated therefrom, including, without limitation, kerosene, liquefied
petroleum gas, refined lubricating oils, diesel fuel, drip gasoline, natural
gasoline, and all other minerals.
 
“IFRS” means the International Financial Reporting Standards.
 
“Increase Effective Date” has the meaning set forth in Section 2.13.
 
“Incremental Term Commitments” has the meaning set forth in Section 2.13.
 
 
-13-

--------------------------------------------------------------------------------

 
 
“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.
 
“Incremental Term Loan” has the meaning set forth in Section 2.13.
 
“Incremental Term Facility” means any additional tranche of Incremental Term
Commitments and Incremental Term Loans established pursuant to Section 2.13.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
 
(c)           net obligations of such Person under any Swap Contract;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, not past due for more than 60 days after
the date on which such trade account payable was created);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f)           capital leases and Synthetic Lease Obligations;
 
(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person (or, in the case of the Borrower or a Subsidiary, in any other
Subsidiary) on a date prior to the date that is 90 days after the Maturity Date,
or any other Person, valued, in the case of a redeemable preferred interest, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends, provided however, that neither Convertible Preferred
Securities nor obligations to make dividend payments in respect of Convertible
Preferred Securities shall be deemed Indebtedness; and
 
(h)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
 
-14-

--------------------------------------------------------------------------------

 
 
“Indemnitees” has the meaning specified in Section ‎10.04(b).
 
“Information” has the meaning specified in Section ‎10.07.
 
“Intercreditor Agreement” means that certain Intercreditor Agreement
substantially in the form of Exhibit I hereto dated as the date hereof among the
Administrative Agent, the Revolver Administrative Agent, the Control Agent, and
the Loan Parties, as amended as of the Closing Date.  As used in the definition
of “Loan Documents” and in Sections ‎5.19(a), ‎6.12(b), ‎9.10(a)(i), and
‎10.01(g), the term “Intercreditor Agreement” shall include the Noteholder
Intercreditor Agreement.
 
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or, subject to
availability, six months thereafter (or nine or twelve months, if at the time of
the relevant Borrowing, all Lenders agree to make interest periods of such
length available), as selected by the Borrower in its Loan Notice; provided,
that:
 
(i)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(iii)           no Interest Period shall extend beyond the Maturity Date.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of such Person.  For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
 
“Investment Account Control Agreement” means an agreement among a Securities
Intermediary holding a securities account for a Loan Party and the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent, evidencing that the Administrative Agent has “control” (as defined in the
UCC) of such securities account.
 
“IRS” means the United States Internal Revenue Service.
 
 
-15-

--------------------------------------------------------------------------------

 
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any person that becomes a “Lender” hereunder pursuant to Section 2.13 or
Section 10.06, in each case unless such person has ceased to be a Lender
pursuant to Section 10.06.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time designate by notice to the
Borrower and the Administrative Agent.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
“Liquidity” means at any time, the sum of (a) “Excess Availability” as defined
in the Revolving Credit Agreement at such time and (b) cash and Cash Equivalents
of the Borrower and its Subsidiaries at such time.
 
“Loan” means a Term Loan or Incremental Term Loan.
 
“Loan Documents” means this Agreement, each Note, the Collateral Documents, the
Intercreditor Agreement and the Engagement Letter.
 
“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section ‎2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.
 
“Loan Parties” means, collectively, the Borrower, each Guarantor and each
Subsidiary that has executed a Collateral Document; and each individually, a
“Loan Party”.
 
“Logistics Assets” means (i) any Terminal and its related storage tanks,
pipelines, docks and wharfs and off-loading equipment and similar assets, (ii)
any pipeline and related assets and (iii) any other asset that constitutes a
Qualifying Asset, in each case other than any Refinery operating processing unit
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower
and its Restricted Subsidiaries, taken as a whole; (b) a material impairment of
the ability of any Loan Party to perform its obligations under any Loan Document
to which it is a party; or (c) a material adverse effect upon (i) the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party, or (ii) the perfection or priority of any Lien
guaranteed under any of the Collateral Documents.
 
“Maturity Date” means March 15, 2017.
 
 
-16-

--------------------------------------------------------------------------------

 
 
“Minimum Liquidity Threshold” means $200,000,000.
 
“MLP” means a limited partnership with one or more classes of securities
registered under the Securities Act of 1933 or the Securities Exchange Act of
1934, (a) in which the Borrower and/or one or more of its Restricted
Subsidiaries has direct or indirect ownership interest, (b) whose general
partner is Controlled directly or indirectly by the Borrower and (c) that is
engaged in a business that generates “qualifying income” within the meaning of
Section 7704(d) of the Code.  As of the Closing Date, the Borrower does not have
any Subsidiary that is a MLP.
 
“MLPF&S” has the meaning set forth in the definition of “Arranger”.
 
“MLP GP” means (i) the general partner of a MLP and (ii) any direct or indirect
Subsidiary of the Borrower that Controls or otherwise owns an interest in the
general partner of a MLP.
 
“MLP Subsidiary” means a Subsidiary of the Borrower that (a) is an MLP or an MLP
GP, and (b) each Subsidiary of each of the foregoing.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
 
“Net Cash Proceeds” means:
 
(a)           with respect to any Disposition by the Borrower or any Restricted
Subsidiary, or an Extraordinary Receipt received or paid to the account of the
Borrower or any Restricted Subsidiary, the excess, if any, of (i) the sum of
cash and cash equivalents received in connection with such transaction
(including any cash received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such Disposition (other than Indebtedness under the Loan
Documents), (B) the reasonable and customary out-of-pocket expenses incurred by
any Loan Party or any Restricted Subsidiary in connection with such transaction
and (C) income taxes reasonably estimated to be actually payable within two
years of the date of the relevant transaction as a result of any gain recognized
in connection therewith; provided that, if the amount of any estimated taxes
pursuant to subclause (C) exceeds the amount of taxes actually required to be
paid in cash in respect of such transaction, the aggregate amount of such excess
shall constitute Net Cash Proceeds; and
 
(b)           with respect to any Debt Issuance or issuance of Equity Interests
by the Borrower or any Restricted Subsidiary, the excess, if any, of (i) cash
and cash equivalents received by the Borrower or any Restricted Subsidiary in
connection with such issuance (including any cash received by way of deferred
payment pursuant, but only as and when so received) over (ii) the reasonable and
customary out-of-pocket expenses incurred by any Loan Party or any Restricted
Subsidiary in connection with such issuance.
 
“Non-Operational Refineries” means the Bloomfield Refinery and the Yorktown
Refinery.
 
 
-17-

--------------------------------------------------------------------------------

 
 
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit B.
 
“Noteholder Intercreditor Agreement” means the Collateral Trust and
Intercreditor Agreement dated as of June 12, 2009 among the Borrower, the other
grantors party thereto, The Bank of New York Mellon Trust Company, N.A., as
Collateral Trustee, the Administrative Agent and The Bank of New York Mellon
Trust Company, N.A., as Initial Additional Authorized Representative.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising, in each case including interest and fees that
accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
 
“Original Closing Date” means May 31, 2007.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of all Loans after giving effect to any borrowings and prepayments or
repayments of Loans occurring on such date.
 
“Participant” has the meaning specified in Section ‎10.06(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Act” means the Pension Protection Act of 2006.
 
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
 
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate
 
 
-18-

--------------------------------------------------------------------------------

 
 
and is either covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 of the Code.
 
“Permitted Joint Venture” means any Person (other than a Restricted Subsidiary)
in which the Borrower owns (including ownership through its Restricted
Subsidiaries) Equity Interests representing less than 100% of the total
outstanding Equity Interests of such Person, provided that such Person is
engaged only in the businesses that are permitted for the Borrower and its
Subsidiaries pursuant to Section ‎7.07.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
 
“Platform” is defined in Section ‎6.02 hereof.
 
“Property” means the Refineries and the real estate upon which the Refineries
are located, other real estate owned by one or more Loan Parties, and the
interests in real property created by easements or rights of way in favor of any
Loan Party, together with all Loan Parties’ interests in the improvements
thereon, the fixtures and equipment located thereon or located elsewhere and
used in the Borrower’s and its Restricted Subsidiaries’ business.
 
“Public Lender” has the meaning specified in Section ‎6.02.
 
“Qualifying Assets” means assets that generate “qualifying income” within the
meaning of section 7704(d) of the Code.
 
“Ratings” means, as of any date of determination, the Borrower’s ratings as
determined by S&P and Moody’s.
 
“Refinancing Indebtedness” has the meaning set forth in Section ‎7.03(b).
 
“Refineries” means, collectively, the Bloomfield Refinery, the Gallup Refinery,
the El Paso Refinery and the Yorktown Refinery.  The term “Refineries” shall
also include any refinery acquired by the Borrower or a Restricted Subsidiary of
the Borrower after the Closing Date.  For purposes of Section 7.05(b), the term
“Refinery” shall exclude Logistics Assets located on Refinery premises.
 
“Register” has the meaning specified in Section ‎10.06(c).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates; and “Related Party” means any one of the
foregoing.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Required Lenders” means, on any date of determination, Lenders holding in the
aggregate more than 50% of the Outstanding Amount; provided that the Commitment
of, and the portion of the
 
 
-19-

--------------------------------------------------------------------------------

 
 
Outstanding Amount held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
 
“Required Regulatory Capital Expenditures” means Capital Expenditures required
by any Governmental Authority.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer or assistant treasurer of
a Loan Party.  Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.  With respect to documents delivered
pursuant to Article IV, the term “Responsible Officer” shall also include the
chief administrative officer of the Borrower.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Restricted Subsidiary, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Borrower’s stockholders, partners
or members (or the equivalent Person thereof), or any option, warrant or other
right to acquire any such dividend or other distribution or payment. For the
avoidance of doubt, (x) a payment of principal of or interest on debt securities
convertible into or exchangeable, in whole or in part, for shares of capital
stock of (or other ownership or profit interests in) the Borrower or any
Restricted Subsidiary, or (y) a payment made in cash in satisfaction of the
Borrower’s or such Restricted Subsidiary’s obligations with respect to the
conversion or exchange of any such securities shall not, in either case,
constitute a Restricted Payment.  In addition, payment of dividends on
Convertible Preferred Securities, and payments made in cash (in lieu of
fractional shares) upon the conversion of Convertible Preferred Securities,
shall not constitute Restricted Payments.
 
“Restricted Subsidiary” means each Subsidiary of the Borrower that is not a MLP
Subsidiary.
 
“Revolver Administrative Agent” means Bank of America in its capacity as
administrative agent for the lenders under the Revolver Loan Documents (together
with any successor thereto in such capacity).
 
“Revolver Collateral Documents” means the “Collateral Documents” under, and as
defined in, the Revolving Credit Agreement.
 
“Revolver Indebtedness” means Indebtedness under the Revolving Credit Agreement
and all refinancings, renewals and extensions thereof that are permitted by
Section ‎7.03(b).
 
“Revolver Loan Documents” means the “Loan Documents” under, and as defined in,
the Revolving Credit Agreement and any documents governing refinancings,
renewals and extensions of the Indebtedness under the Revolving Credit Agreement
that are permitted by Section ‎7.03(b).
 
“Revolver Priority Collateral” shall have the meaning set forth in the
Intercreditor Agreement.
 
“Revolver Priority Liens” means the Liens of the Revolver Administrative Agent
on the Revolver Priority Collateral pursuant to the Revolver Collateral
Documents.
 
 
-20-

--------------------------------------------------------------------------------

 
 
“Revolving Credit Agreement” means that certain Revolving Credit Agreement,
dated as of May 31, 2007, among the Borrower, the Revolver Administrative Agent
and the lenders party thereto (as amended by the First Amendment to Revolving
Credit Agreement, dated as of June 30, 2008, among the Borrower, the lenders
party thereto and the Revolver Administrative Agent, the Second Amendment to
Revolving Credit Agreement, dated as of May 29, 2009, among the Borrower, the
lenders party thereto and the Revolver Administrative Agent, the Third Amendment
to Revolving Credit Agreement, dated as of November 24, 2009, among the
Borrower, the lenders party thereto and the Revolver Administrative Agent, the
Fourth Amendment to Revolving Credit Agreement, dated as of February 18, 2010,
among the Borrower, the lenders party thereto and the Revolver Administrative
Agent, and the Fifth Amendment to Revolving Credit Agreement, dated as of
December 23, 2010, among the Borrower, the lenders party thereto and the
Revolver Administrative Agent).
 
“S&P” means Standard & Poor’s Financial Services LLC, a susbidiary of The McGraw
Hill Companies, Inc. and any successor thereto.
 
“San Juan” means San Juan Refining Company, a New Mexico corporation.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Section 7.03(m) Indebtedness” means Indebtedness incurred by the Borrower and
Guarantors pursuant to Section 7.03(m)(i) or Section 7.03(m)(ii).
 
“Section 7.03(m) Refinancing Indebtedness” has the meaning set forth in Section
7.03(m)(ii).
 
“Secured Notes Indenture” means the Indenture dated as of June 12, 2009 among
the Borrower, the guarantors named therein and The Bank of New York Mellon Trust
Company, N.A., as trustee, paying agent, registrar and transfer agent.
 
“Securities Intermediary” means Bank of America, N.A. and any other Person
(including a bank or broker) that maintains a securities account for the
Borrower in which a security interest has been created in favor of the
Administrative Agent for the benefit of the Lenders to secure the Obligations,
and that has entered into an Investment Account Control Agreement.
 
“Security Agreements” means, collectively, each Security Agreement substantially
in the form of Exhibit G hereto, executed by the Borrower and each Subsidiary in
favor of the Administrative Agent, for the benefit of the Lenders, as renewed,
extended, amended or restated from time to time.
 
“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the total amount of such Person’s
liabilities (including contingent liabilities), (b) the present fair saleable
value of all of the property of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured, (c) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature, (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
 
 
-21-

--------------------------------------------------------------------------------

 
 
“Structured Hydrocarbon Supply Arrangement” means a transaction or series of
transactions entered into by the Borrower or a Restricted Subsidiary pursuant to
which one or more third parties supplies, or agrees to supply, to the Borrower
and its Restricted Subsidiaries Hydrocarbons of a type that, at the time of such
supply, are used or produced in the ordinary course of business of the Borrower
and its Restricted Subsidiaries, including, without limitation, such
transactions that include sales by the Borrower and its Restricted Subsidiaries
of similar Hydrocarbons to such third parties and later purchases (or options to
purchase) by the Borrower or such Restricted Subsidiaries of similar
Hydrocarbons from such third parties and/or their affiliates and such
transactions that include the provision by the Borrower or its Restricted
Subsidiaries to such third parties of related storage and other related services
or the leasing by the Borrower and its Restricted Subsidiaries of related
storage facilities.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark-to-market
values for such Swap Contracts, as determined based upon one or more mid-market
or other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
 
-22-

--------------------------------------------------------------------------------

 
 
“Term Loan Casualty Proceeds Account” has the meaning set forth in Section
‎6.07(f)
 
“Term Loan Collateral Account” means the deposit account or other account
maintained by the Administrative Agent (and subject to the first priority
security interest of the Administrative Agent for the benefit of the Lenders)
pursuant to Section ‎2.03(f) into which Net Cash Proceeds from sales of Term
Priority Collateral and other amounts held by the Administrative Agent pursuant
to this Agreement shall be deposited pending final application of such proceeds
in accordance with the terms of this Agreement.  The Term Loan Collateral
Account shall be under the sole dominion and control of the Administrative
Agent.
 
“Term Loan Commitment” means, as to any Lender, its obligation to make Term
Loans to the Borrower pursuant to Section ‎2.01(a) on the Closing Date in an
aggregate principal amount not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Term Loan Commitment.”
 
“Term Loans” has the meaning specified in Section ‎2.01(a).
 
“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of Term Loan Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Lenders outstanding at such
time.
 
“Term Priority Collateral” shall have the meaning set forth in the Intercreditor
Agreement.  After repayment of the obligations under the Revolving Credit
Agreement and termination of the Liens securing same, the term “Term Priority
Collateral” shall mean all Collateral.
 
“Terminal” means the Flagstaff Terminal, the Albuquerque Terminal, the Yorktown
Terminal, the El Paso Terminal, the Bloomfield Terminal, the Gallup Terminal and
all other finished product, asphalt, crude oil, and other storage terminals,
tanks and lines and facilities related thereto owned or leased by the Borrower
and its Restricted Subsidiaries.
 
“Threshold Amount” means $50,000,000.
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
 
“UCC” means the Uniform Commercial Code, including each such provision as it may
subsequently be renumbered, as enacted in the State of New York or other
applicable jurisdiction, as amended at the time in question.
 
“United States” and “U.S.” mean the United States of America.
 
“Western Refining Southwest” means Western Refining Southwest, Inc., an Arizona
corporation (formerly known as Giant Industries Arizona, Inc.).
 
“Western Refining Terminals” means Western Refining Terminals, Inc., an Arizona
corporation (formerly known as Giant Mid-Continent, Inc.).
 
“Western Refining Yorktown” means Western Refining Yorktown, Inc., a Delaware
corporation (formerly known as Giant Yorktown, Inc.).
 
 
-23-

--------------------------------------------------------------------------------

 
 
“Yorktown Assets” means the Yorktown Terminal, storage tanks, pipelines, docks
and wharfs, off-loading equipment and similar assets located at or near the
Yorktown Refinery.
 
“Yorktown Refinery” means the refinery located in or near Yorktown, Virginia,
and the land and other real estate appurtenant thereto, owned and operated by
Western Refining Yorktown.
 
“Yorktown Terminal” means the terminal, dock and related facilities owned and
operated by Western Refining Yorktown or another Loan Party located in or near
Yorktown, Virginia.
 
1.02 Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
 
(a)  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented, amended and restated or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
 
(b)  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c)  Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
1.03 Accounting Terms.
 
(a)  Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
(x) as may be required by changes in GAAP, (y) as may be required by IFRS if the
Borrower is required to apply IFRS as provided in Section 1.03(b), or (z) as may
be otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant contained herein,
Indebtedness of the Borrower
 
 
-24-

--------------------------------------------------------------------------------

 
 
and its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.
 
(b)  Changes in GAAP; IFRS.  If (x) at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document or (y) the Borrower is required (as advised by the Borrower’s outside
auditors of national recognized standing) to apply IFRS rather than GAAP and
such change would affect the computation of any financial ratio or requirement
set forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP or such application of
IFRS, as the case may be (subject to the approval of the Required Lenders);
provided, that, until so amended, (i) such ratio or requirement shall continue
to be computed in accordance with GAAP prior to such change therein (or prior to
the application of IFRS, as applicable) and (ii) the Borrower shall provide to
the Administrative Agent and the Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP (or such application
of IFRS, as applicable).
 
(c)  Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of the Borrower and its Restricted
Subsidiaries or to the determination of any amount for the Borrower and its
Restricted Subsidiaries on a consolidated basis or any similar reference shall,
in each case, be deemed to include each variable interest entity that the
Borrower is required to consolidate pursuant to FASB ASC 810 as if such variable
interest entity were a Subsidiary as defined herein.
 
1.04 Rounding.  Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
 
1.05 Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to Central time (daylight or standard, as
applicable).
 
ARTICLE II.
THE COMMITMENTS AND LOANS
 
2.01  Loans.
 
(a)  Each Lender severally agrees to make a term loan (each a “Term Loan” and
collectively, the “Term Loans”) to the Borrower in an amount equal to such
Lender’s Term Loan Commitment, which loans shall be disbursed in a single
advance on the Closing Date in a principal amount equal to 99.0% of such
Lender’s Term Loan Commitment; provided that for the avoidance of doubt, the
principal amount of each Term Loan made hereunder shall be an amount equal to
100% of each Lender’s Term Loan Commitment.
 
(b)  Lenders may, but shall not be required to, agree to commit to make
additional Loans if requested by the Borrower pursuant to Section 2.13.
 
(c)  Amounts borrowed under this Section ‎2.01 which are repaid or prepaid may
not be reborrowed.
 
 
-25-

--------------------------------------------------------------------------------

 
 
2.02  Borrowings, Conversions and Continuations of Term Loans.
 
(a)  Each Borrowing, each conversion of Loans of any Class from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) one Business
Day prior to the requested date of any Borrowing of Base Rate Loans.  Each
telephonic notice by the Borrower pursuant to this Section ‎2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower.  Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $10,000,000, or a whole multiple of
$1,000,000 in excess thereof.  Each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $5,000,000, or a whole multiple of
$1,000,000 in excess thereof.  Each Loan Notice (whether telephonic or written)
shall specify (A) whether the Borrower is requesting a Borrowing, a conversion
of Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(B) the Class of Loans being borrowed, converted or continued, (C) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (D) the principal amount of Loans to be borrowed,
converted or continued, (E) the Type of Loans to be borrowed or to which
existing Loans are to be converted, and (F) if applicable, the duration of the
Interest Period with respect thereto.  If the Borrower fails to specify a Type
of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, converted to, or continued as Eurodollar Loans having an Interest Period of
one month.  Any such automatic continuation of Eurodollar Loans for an
additional Interest Period shall be effective as of the last day of the Interest
Period then in effect with respect to the applicable Eurodollar Rate Loans.  If
the Borrower requests a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.
 
(b)  Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Class Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection.  In the case of a Borrowing, each Lender shall make the
amount of its Loan of the applicable Class available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 1:00 p.m. on the Business Day specified in the applicable Loan
Notice.  Upon satisfaction of the applicable conditions set forth in Section
‎4.01, with respect to the Term Loan advances made on the Closing Date, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.
 
(c)  Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
 
(d)  The Administrative Agent shall promptly notify the Borrower and the
applicable Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative
 
 
-26-

--------------------------------------------------------------------------------

 
 
Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.
 
(e)  After giving effect to all Borrowings, all conversions of Term Loans from
one Type to the other, and all continuations of Term Loans as the same Type,
there shall not be more than twelve (12) Interest Periods in effect with respect
to Term Loans.
 
2.03  Prepayments.
 
(a)  Voluntary.  The Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Loans of any Class in whole or
in part without premium or penalty; provided, that (i) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (B)
on the date of prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar
Rate Loans shall be in a principal amount of $10,000,000, or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $1,000,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) and Class of Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Class Percentage of
such prepayment.  If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.  Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 2.07(b) or
Section ‎3.05.  Each such prepayment shall be applied to the Loans of the
Applicable Class of the Lenders in accordance with their respective Applicable
Class Percentages.
 
(b)  Mandatory.  Until such time as the Outstanding Amount has been repaid in
full, the Outstanding Amount shall be permanently prepaid in the amounts set
forth below upon the occurrence of any of the following events:
 
(i)           In the event of any Debt Issuance by the Borrower or any of its
Restricted Subsidiaries on or after the Closing Date, then concurrently with
receipt of Net Cash Proceeds of such Debt Issuance, the Borrower shall prepay an
aggregate principal amount of the Term Loans and, if so provided in the
Incremental Term Supplement applicable thereto, Incremental Term Loans, equal to
100% of such Net Cash Proceeds; provided that to the extent that (a) to the
extent any Net Cash Proceeds received in connection with a Debt Issuance
permitted by Section 7.03(i) are used to make a voluntarily redemption,
repurchase or prepayment of the 2014 Notes or the 2017 Notes or (b) to the
extent any Net Cash Proceeds received in connection with a Debt Issuance
permitted by Section 7.03(j) are used to make a voluntarily redemption,
repurchase or prepayment of the Convertible Notes, in each case, such Net Cash
Proceeds shall not be required to prepay the Term Loans and, if so provided in
the Incremental Term Supplement applicable thereto, Incremental Term Loans,
pursuant to this clause (i).
 
(ii)           If Net Cash Proceeds of Extraordinary Receipts received on or
after the Closing Date by the Borrower or any of its Restricted Subsidiaries
exceed during any calendar year an amount equal to $25,000,000 (the portion of
such Net Cash Proceeds that exceeds $25,000,000 is herein referred to as “Excess
Extraordinary
 
 
-27-

--------------------------------------------------------------------------------

 
 
Receipts”) the Borrower shall prepay an aggregate principal amount of Term Loans
and, if so provided in the Incremental Term Supplement applicable thereto,
Incremental Term Loans, equal to 100% of such Excess Extraordinary Receipts
immediately upon receipt thereof by the Borrower or such Restricted Subsidiary;
provided, however, that with respect to any proceeds of insurance or
condemnation awards (or payments in lieu thereof), for so long as no Event of
Default shall have occurred and be continuing, the Borrower or a Restricted
Subsidiary may reinvest such Extraordinary Receipts in assets used in the
businesses of the Borrower or its Restricted Subsidiaries, and in such case any
such Extraordinary Receipts that have not been reinvested within one year from
the receipt thereof by the Borrower or such Restricted Subsidiary shall be
immediately applied to the prepayment of the Term Loans and, if so provided in
the Incremental Term Supplement applicable thereto, Incremental Term Loans.
 
(iii)           If Net Cash Proceeds received on or after the Closing Date by
the Borrower or any of its Restricted Subsidiaries from one or more Dispositions
(other than Dispositions to the Borrower or to a Restricted Subsidiary permitted
by Section 7.05(a)(v) or 7.05(a)(vi)) or Dispositions permitted by Section
7.05(a)(iv) of property other than Revolver Priority Collateral exceed during
any calendar year, an aggregate amount equal to $30,000,000 (the portion of such
Net Cash Proceeds that exceeds $30,000,000 is herein referred to as “Excess
Disposition Net Cash Proceeds”) the Borrower shall prepay an aggregate amount of
Term Loans and, if so provided in the Incremental Term Supplement applicable
thereto, Incremental Term Loans, equal to 100% of such Excess Disposition Net
Cash Proceeds immediately upon receipt thereof by the Borrower or a Restricted
Subsidiary, provided, however, (x) for so long as no Event of Default shall have
occurred and be continuing, the Borrower or a Subsidiary may reinvest such
Excess Disposition Net Cash Proceeds in assets used in the business of the
Borrower or its Subsidiaries, and in such case any Excess Disposition Net Cash
Proceeds that have not been reinvested within one year from the receipt thereof
by the Borrower or such Subsidiary shall, upon the expiration of such one-year
period, be immediately applied, as otherwise provided in this Section
2.03(b)(iii), to the prepayment of the Term Loans and, if so provided in the
Incremental Term Supplement applicable thereto, Incremental Term Loans, or if
clause (y) is applicable thereto, as provided in clause (y); and (y) Excess
Disposition Net Cash Proceeds received from one or more Dispositions permitted
by Section 7.05(a)(ix) or 7.05(a)(x) may be either (1) reinvested as provided in
clause (x) above or (2)(A) used by the Borrower to make an optional prepayment
of the Term Loans and, if so provided in the Incremental Term Supplement
applicable thereto, Incremental Term Loans, at par in an amount equal to the
Lenders’ Applicable Percentage (calculated without regard for any Outstanding
Amount of any Class of Loans not entitled to share in such application) of such
Excess Disposition Net Cash Proceeds or (B) used by the Borrower to make a
voluntary redemption of the 2014 Notes or, if the 2014 Notes are no longer
outstanding, to make an offer to the Lenders to prepay the Term Facility
pursuant to Section 2.03(c) and, to the extent such offer is declined, the
Borrower may retain such declined amounts.
 
(iv)           In the event that there shall be Consolidated Excess Cash Flow
for any fiscal year (commencing with fiscal year ending December 31, 2011), the
Borrower shall, no later than ninety days after the end of such fiscal year,
prepay
 
 
-28-

--------------------------------------------------------------------------------

 
 
the Term Loans and, if so provided in the Incremental Term Supplement applicable
thereto, Incremental Term Loans, in an aggregate amount equal to 50% of such
Consolidated Excess Cash Flow less 100% of voluntary prepayments made during
that fiscal year pursuant to Section 2.03(a); provided, however, that (A) in the
event that the Consolidated Leverage Ratio is less than 3.00 to 1.00 but greater
than or equal to 2.00:1.00 as evidenced by a Compliance Certificate provided
pursuant to Section 6.02(b) as of the end of such fiscal year, the Borrower
shall prepay the Term Loans and, if so provided in the Incremental Term
Supplement applicable thereto, Incremental Term Loans, in an aggregate amount
equal to 25% of such Consolidated Excess Cash Flow less 100% of voluntary
prepayments made during that fiscal year pursuant to Section 2.03(a) and (B) in
the event that the Consolidated Leverage Ratio is less than 2.00 to 1.00, as
evidenced by a Compliance Certificate provided pursuant to Section 6.02(b) as of
the end of such fiscal year or upon the written consent of the Required Lenders,
no such prepayment shall be required.  Notwithstanding anything to the contrary
contained within this subsection (iv), the Borrower shall not be required to
make any payment under this subsection (iv) to the extent that such prepayment
would cause Liquidity to fall below the Minimum Liquidity Threshold.
 
(c)  With respect to any offer to prepay Term Loans and, if so provided in the
Incremental Term Supplement applicable thereto, Incremental Term Loans, to be
made pursuant to clause (y)(2) of the proviso to Section 2.03(b)(iii) above, the
Borrower shall notify the Administrative Agent by 12 Noon (New York City time)
on or before the third Business Day after the Borrower is in receipt of the
applicable Excess Disposition Net Cash Proceeds as to which it proposes to make
such offer of the receipt of such Excess Disposition Net Cash Proceeds and its
offer to prepay the Term Loans (subject to Section 2.07(b)) on the fourth
Business Day following receipt of such notice by the Administrative Agent.  The
Administrative Agent shall then notify each of the applicable Lenders of such
offer.  Each Lender, at its option, may elect not to accept such
prepayment.  Any Lender declining such prepayment shall give written notice to
the Administrative Agent by 12 Noon (New York City time) on the third Business
Day immediately following the date the Lenders receive notice of such
prepayment.  If a Lender fails to give notice by 12 Noon as set forth in the
immediately preceding sentence, such Lender shall be deemed to have accepted the
offer.  Any amounts that would otherwise have been applied to prepay such
declining Lender shall be retained by the Borrower.
 
(d)  Each prepayment of Term Loans and, if so provided in the Incremental Term
Supplement applicable thereto, Incremental Term Loans, required to be made
pursuant to subsection (b) of this Section ‎2.03 shall be applied ratably to all
outstanding Term Loans and, if so provided in the Incremental Term Supplement
applicable thereto, Incremental Term Loans, and the principal repayment
installments thereof in reverse order of maturity.  Within the foregoing
parameters, prepayments shall be applied first to Base Rate Loans and then to
Eurodollar Rate Loans.
 
(e)  If the Borrower is required to make a mandatory prepayment of Eurodollar
Rate Loans under this Section ‎2.03 at any time that is other than the end of
the current Interest Periods, and provided that no Default shall then exist, the
Borrower shall have the right, in lieu of making such prepayment in full prior
to the end of an Interest Period, to instruct the Administrative Agent to hold
such amount on deposit in the Term Loan Collateral Account and to apply such
amount to the prepayment of the applicable Eurodollar Rate Loans at the end of
the current Interest Periods applicable thereto.
 
(f)  The Term Loan Collateral Account shall be held by the Administrative Agent
for the benefit of the Lenders.  The Borrower hereby grants to the
Administrative Agent, for the benefit of the
 
 
-29-

--------------------------------------------------------------------------------

 
 
Lenders, a first priority Lien in the Term Loan Collateral Account, to secure
the Obligations, and shall execute such security agreements or control
agreements as the Administrative Agent may request in order to perfect such
first priority Lien in the Term Loan Collateral Account.  The Administrative
Agent may invest funds in the Term Loan Collateral Account in interest-bearing
deposit accounts of the Administrative Agent (and such account shall pay
interest as paid on other similar accounts held by the Administrative Agent) or
in Cash Equivalents.  Provided that no Default exists, the Borrower may direct
the investment of funds in the Term Loan Collateral Account in such deposit
accounts or Cash Equivalents.  Any interest earned on such deposit accounts or
Cash Equivalents will be for the account of the Borrower, and the Borrower will
deposit with the Administrative Agent the amount of any loss on any such Cash
Equivalents to the extent necessary in order that the amount of the prepayment
to be made with the deposited amounts may not be reduced.  The Term Loan
Collateral Account shall be under the sole dominion and control of the
Administrative Agent.
 
2.04  Intentionally Omitted.
 
2.05  Repayment of Loans.  The Borrower agrees to repay to the Lenders in
quarterly installments of principal, each of which shall be equal to 0.25% of
the initial aggregate principal amount of the Term Loans.  The first such
payment shall be made on June 30, 2011 and each subsequent payment shall be made
thereafter on the last Business Day of each March, June, September and December,
with a final payment due in respect of any Class of Loans on the Maturity Date
(in the case of Term Loans) or the maturity date in respect thereof (in the case
of Incremental Term Loans) in an amount equal to the Class Outstanding Amount as
of such date.  Each time that additional Loans are made pursuant to increases in
Commitments pursuant to Section 2.13, the amount of the remaining installments
of principal shall be adjusted so that each such remaining installment is in an
amount equal to 0.25% of the principal amount of all Loans outstanding on the
date that such additional Loans are made (including the amount of the additional
Loans made on such date).
 
2.06  Interest and Principal Payments.
 
(a)  Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
 
(b)  (i)           If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
 
(ii)        If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
 
(iii)       Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
 
 
-30-

--------------------------------------------------------------------------------

 
 
(iv)      Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
 
(c)  Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.
 
2.07  Fees.  (a) The Borrower agrees to pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Engagement Letter.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
 
(b)      If the Term Loans and, if so provided in the Incremental Term
Supplement applicable thereto, the Incremental Term Loans, are prepaid in whole
or in part pursuant to Section 2.03(a) or any offer to prepay Loans pursuant to
Section 2.03(b)(iii)(y)(2)(B) is made, and if any such prepayment is made (x) on
or before the date that is one year after the Closing Date, the Borrower shall
pay a prepayment premium equal to 2.00% of the aggregate principal amount of
each such prepayment or (y) following the date that is one year after the
Closing Date but on or before the date that is two years after the Closing Date,
the Borrower shall pay a prepayment premium equal to 1.00% of the aggregate
principal amount each such prepayment.
 
2.08  Computation of Interest and Fees.  All computations of interest for Base
Rate Loans when the Base Rate is determined by Bank of America’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year).  Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided, that any Loan that is repaid
on the same day on which it is made shall, subject to Section ‎2.10(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
2.09  Evidence of Debt.  The Loans made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business.  The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Loans made by the Lenders to the Borrower and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligations of the Borrower
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.  Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), Class, amount
and maturity of its Loans and payments with respect thereto.
 
2.10  Payments Generally; Administrative Agent’s Clawback.
 
(a)  General.  All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative
 
 
-31-

--------------------------------------------------------------------------------

 
 
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage or
Applicable Class Percentage (or other applicable share as provided herein) of
such payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 2:00 p.m. may,
in the Administrative Agent’s sole discretion, be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
 
(b) (i)           Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section ‎2.02 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the Borrower and the applicable
Lender severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to the other
Loans included in such Borrowing.  If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
 
(ii)           Payments by Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(c)  Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative
 
 
-32-

--------------------------------------------------------------------------------

 
 
Agent because the conditions to the applicable Loans set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
(d)  Obligations of Lenders Several.  The obligations of the Lenders hereunder
to make Loans, and to make payments pursuant to Section ‎10.04(c) are several
and not joint.  The failure of any Lender to make any Loan or to make any
payment under Section ‎10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section ‎10.04(c).
 
(e)  Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
2.11  Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided, that:
 
(i)  if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
 
(ii)  the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
2.12  Security.  All Obligations of the Borrower and the Guarantors shall be
secured in accordance with the Collateral Documents.
 
2.13  Increase in Term Loans.
 
(a)            Request for Increase.  Provided that no Default or Event of
Default shall have occurred and be continuing at such time or would result
therefrom, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrower may at any time and from time to time, request an
increase in Loans (which increase may take the form of new term loan commitments
 
 
-33-

--------------------------------------------------------------------------------

 
 
(“Incremental Term Commitments”) and loans (“Incremental Term Loans”)) under an
Incremental Term Facility in an aggregate amount not exceeding the Available
Incremental Amount; provided that any such request for an increase shall be in a
minimum amount of $50,000,000.  At the time of sending such notice, the Borrower
(in consultation with the Administrative Agent) shall specify the time period
within which each Lender is requested to respond (which shall in no event be
less than ten (10) Business Days from the date of delivery of such notice to
such Lenders by the Administrative Agent).  With respect to any Incremental Term
Facility, the Borrower, the Administrative Agent and the Incremental
Term Lenders party thereto shall enter into a supplement to this Agreement (an
“Incremental Term Supplement”) and such Incremental Term Supplement shall set
forth the terms and conditions relating to any Incremental Term Facility, which,
to the extent that they are in the aggregate materially more adverse to the
Borrower and its Restricted Subsidiaries than the terms and conditions relating
to the Term Facility, shall be reasonably acceptable to the Administrative Agent
(except to the extent that they are consistent with clause (e) below).
 
(b)           Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment, and, if so, whether by an amount equal to, greater
than, or less than its ratable portion (based on such Lender’s Applicable
Percentage in respect of the Term Facility) of such requested increase.  Any
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment.  The Borrower is entitled to elect, in its
discretion, Incremental Term Lenders from among the existing Lenders and any
additional banks, financial institutions and other institutional lenders or
investors, subject to the consent of (i) such proposed Incremental Term Lender
and (ii) the Administrative Agent (which consent shall not be unreasonably
withheld).  Subject to the approval of the Administrative Agent (which approval
shall not be unreasonably withheld), the Borrower may also invite Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.
 
(c)           Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder.
 
(d)           Effective Date and Allocations.  If the Loans are increased in
accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Borrower and the Lenders, including the proposed new lenders, as applicable, of
the final allocation of such increase and the Increase Effective Date.  Such
amendment may be signed by the Administrative Agent on behalf of the Lenders.
 
(e)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, (1) the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party certifying that, before and after giving effect to such increase in Term
Loans or Incremental Term Facility, (A) the representations and warranties
contained in Article V and this Agreement are true and correct in all material
respects on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 2.13, the representations and
warranties contained in subsection (a) of Section 5.05 shall be deemed to refer
to the most recent statements furnished pursuant to clause (a) of Section 6.01,
and (B) no Default or Event of Default shall have occurred and be continuing at
such time or would result from the increase in Term Loans or Incremental Term
Facility on such Increase Effective Date, (2) all fees and expenses of the
Administrative Agent and the Lenders in connection with such increase in Term
Loans or Incremental Term Facility shall have been paid on or prior to the
Increase Effective Date to the extent
 
 
-34-

--------------------------------------------------------------------------------

 
 
provided in the applicable Incremental Term Supplement, (3) on such Increase
Effective Date, on a pro forma basis after giving effect to any such increase in
Term Loans or Incremental Term Facility, the Borrower’s Consolidated Leverage
Ratio shall be less than 3.00:1.00, recomputed as of the last day of  the most
recently ended fiscal quarter for which financial statements have been delivered
pursuant to Section 6.01, (4) with respect to each Incremental Term Facility,
such Incremental Term Facility shall (i) not have a final maturity date earlier
than the Maturity Date applicable to the Term Facility or a weighted average
life to maturity shorter than the weighted average life to maturity of the Term
Facility and (ii) be secured by either a pari passu or junior lien on the Term
Priority Collateral, (5) the Applicable Rate for the Incremental Term Loans
shall be determined by the Borrower and the lenders thereof; provided, that (A)
in the event that the applicable margin for the Incremental Term Loans under
such Incremental Term Facility exceeds the applicable margin for the Term  Loans
by more than 50 basis points, then the Applicable Rate for the Term Loans shall
be adjusted so that the applicable margin for the Incremental Term Loans under
such Incremental Term Facility does not exceed the applicable margin for the
Term Loans by more than 50 basis points; provided, further, that the
determination of the applicable margin for the Term Loans and Incremental Term
Loans under the Incremental Term Facility shall include the following items: (x)
interest rate margins and (y) OID or upfront fees (which shall be deemed to
constitute like amounts of OID) payable to the Lenders in the primary
syndication thereof (with OID being equated to interest based on an assumed
four-year life to maturity) and shall exclude customary arrangement or
commitment fees payable to the arrangers (or their affiliates) of such loans and
(B) in the event that the Eurodollar Rate floor and/or Base Rate floor
applicable to the Incremental Term Facility is greater than the Eurodollar Rate
floor or Base Rate floor, respectively, applicable to the Term Loans, the
Eurodollar Rate floor and/or Base Rate floor applicable to the Term Loans shall
be adjusted to match such Eurodollar Rate floor or Base Rate floor applicable to
the Incremental Term Loans, and (6) subject to clause (4)(i), the amortization
schedule applicable to the Incremental Term Loans shall be determined by the
Borrower and the lenders thereof.
 
(f)           On each Increase Effective Date, each applicable Lender or other
bank, financial institution or other institutional lender or investor that is
providing an Incremental Term Commitment shall make an Incremental Term Loan to
the Borrower in a principal amount equal to such Lender’s or Person’s
Incremental Term Commitment pursuant to the procedures set forth in Section
2.02.  Any Incremental Term Loan shall be a “Loan” for all purposes of this
Agreement and the other Loan Documents.
 
(g)           Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.11 to the contrary.
 
2.14  Defaulting Lenders.  (a) Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:
 
(i)           Waivers and Amendments.  That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.01.
 
(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any
 
 
-35-

--------------------------------------------------------------------------------

 
 
Loan in respect of which that Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; third, if so determined by the Administrative Agent and the Borrower, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders as a result
of any judgment of a court of competent jurisdiction obtained by any Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; fourth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and fifth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.
 
(b)           Defaulting Lender Cure. If the Borrower and the Administrative
Agent agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders as the Administrative Agent may determine to be necessary to cause the
Loans to be held on a pro rata basis by the Lenders in accordance with their
respective percentages of the initial applicable Commitment, whereupon that
Lender will cease to be a Defaulting Lender; provided, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
 
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01 Taxes.
 
(a)  Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
 
(b)  Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)  Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent and each Lender within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect
 
 
-36-

--------------------------------------------------------------------------------

 
 
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
 
(d)  Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e)  Status of Lenders.  (i)  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
 
(ii)   Without limiting the generality of the foregoing, in the event that the
Borrower is a resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
 
(A)           duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
 
(B)           duly completed copies of Internal Revenue Service Form W-8ECI,
 
(C)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
 
(D)           any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.
 
(f)           Treatment of Certain Refunds.  If the Administrative Agent or any
Lender determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts
 
 
-37-

--------------------------------------------------------------------------------

 
 
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.
 
3.02  Illegality.  If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Eurodollar
Rate Loans, or to determine or charge interest rates based upon the Eurodollar
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, the Borrower, agrees, upon demand
from such Lender (with a copy to the Administrative Agent), to prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans.  Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
 
3.03  Inability to Determine Rates.  If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender.  Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.
 
3.04  Increased Costs; Reserves on Eurodollar Rate Loans.
 
(a)  Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate);
 
 
-38-

--------------------------------------------------------------------------------

 
 
(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement, or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section ‎3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or
 
(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, the Borrower agrees to pay to
such Lender, such additional amount or amounts as will compensate such Lender
for such additional costs incurred or reduction suffered.
 
(b)  Capital Requirements.  If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower agrees to pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
 
(c)  Certificates for Reimbursement.  A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender  or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest
error.  The Borrower agrees to pay such Lender, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.
 
(d)  Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation,
provided, that the Borrower shall not be required to compensate a
Lender  pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
(e)  Reserves on Eurodollar Rate Loans.  The Borrower agrees to pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
 
 
-39-

--------------------------------------------------------------------------------

 
 
copy to the Administrative Agent) of such additional interest from such
Lender.  If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 10 days from
receipt of such notice.
 
3.05  Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower agrees to promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
 
(a)  any continuation, conversion, payment or prepayment of any Loan other than
a Base Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);
 
(b)  any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
 
(c)  any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section ‎10.13;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower agrees to also pay any customary administrative fees
charged by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section ‎3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
 
3.06  Mitigation Obligations; Replacement of Lenders.
 
(a)  Designation of a Different Lending Office.  If any Lender requests
compensation under Section ‎3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section ‎3.01, or if any Lender gives a notice pursuant
to Section ‎3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections ‎3.01 or
‎3.04, as the case may be, in the future, or eliminate the need for the notice
pursuant to Section ‎3.02, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)  Replacement of Lenders.  If any Lender requests compensation under Section
‎3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
‎3.01, the Borrower may replace such Lender in accordance with Section ‎10.13.
 
 
-40-

--------------------------------------------------------------------------------

 
 
3.07  Survival.  All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.
 
ARTICLE IV.
CONDITIONS PRECEDENT TO LOANS
 
4.01  Conditions of Lending.  The effectiveness of this Agreement, and the
obligation of each Lender to fund its Term Loans, are subject to satisfaction of
the following conditions precedent:
 
(a)  The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, and in the case of documents delivered by the Borrower, each properly
executed by a Responsible Officer of the Borrower, each dated the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date) and each in form and substance satisfactory to the
Administrative Agent and each of the Lenders:
 
(i)  executed counterparts of this Agreement;
 
(ii)  a Note executed by the Borrower in favor of each Lender requesting a Note;
 
(iii)  a confirmation from each Guarantor that the Guaranty continues to
guarantee, and from the Borrower and each Guarantor that the security interests
granted pursuant to the Collateral Documents continue to secure, the Obligations
after giving effect to the amendment and restatement of the Existing Credit
Agreement on the Closing Date;
 
(iv)  such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is party;
 
(v)  (A) copies of the certificate of incorporation (or equivalent document) and
all amendments thereto for each Loan Party, certified, if applicable, as of a
recent date by the Secretary of State of the state of such Loan Party’s
organization, (B) copies of each Loan Party’s bylaws and/or other constitutional
documents together with all amendments thereto and (C) a good standing
certificate (or equivalent document) for each Loan party from such Loan Party’s
jurisdiction of organization dated a recent date on or prior to the date of this
Agreement;
 
(vi)  an opinion of Davis Polk & Wardwell LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, covering the matters set
forth in Exhibit E attached hereto, and such local counsel opinions relating to
the Loan Parties as the Administrative Agent may reasonably request;
 
(vii)  five-year financial projections for the Borrower and its Subsidiaries,
including balance sheet and statements of income and cash flow;
 
(viii)  a certificate of a Responsible Officer of the Borrower as to the matters
set forth below in this clause (viii) (provided that the certificate delivered
with respect to
 
 
-41-

--------------------------------------------------------------------------------

 
 
the matters set forth in clauses (A), (B) and (C) below shall be executed by the
chief financial officer of the Borrower):
 
(A) certifying as to the Solvency of the Borrower and its Subsidiaries taken as
a whole before and after giving effect to the incurrence of Indebtedness
hereunder on the Closing Date;
 
(B) certifying that the representations and warranties of the Borrower and the
other Loan Parties contained in Article V (other than the representations and
warranties set forth in Section 5.05(b) and 5.05(c)) or in any other Loan
Document are true and correct in all material respects as of the Closing Date,
both before and after giving effect to the incurrence of Indebtedness hereunder
on the Closing Date, except to the extent that any such representation or
warranty is expressly stated to be made as of an earlier date;
 
(C) certifying that on the Closing Date, both before and after giving effect to
the incurrence of Indebtedness hereunder on the Closing Date, no Default or
Event of Default shall have occurred and be continuing; and
 
(D) certifying as to the accuracy of the matter set forth in subsection (c) of
this Section ‎4.01;
 
(b)  the Administrative  Agent’s receipt of the following:
 
(i) certificates of insurance evidencing that insurance complying with the
requirements of this Agreement is in effect;
 
(ii) a Loan Notice in accordance with the requirements hereof; and
 
(iii) the Term Facility shall have received a facility rating as determined by
S&P and Moody’s as of the Closing Date.
 
(c)  no statute, rule or regulation shall have been enacted by any Governmental
Authority which prohibits or makes unlawful the incurrence of Indebtedness
contemplated by this Agreement;
 
(d)  there shall be no actions, suits or proceedings pending or threatened
against the Borrower or any of its Subsidiaries, at law or in equity, or before
or by any Governmental Authority, other than those that have not had and would
not reasonably be expected to have a Material Adverse Effect, and there shall be
no outstanding judgments, decrees, injunctions, awards or orders of any
Governmental Authority against the Borrower or any of its Subsidiaries, other
than those that have not had and would not reasonably be expected to have a
Material Adverse Effect;
 
(e)  the representations and warranties of the Borrower and each other Loan
Party set forth in Article V (other than the representations and warranties set
forth in Section 5.05(b) and 5.05(c)) shall be true and correct in all material
respects on and as of the Closing Date, except to the extent that any such
representation or warranty is expressly stated to be made as of an earlier date,
before and after giving effect to the making of the Term Loans on the Closing
Date;
 
(f)  no Default or Event of Default shall exist or would result from the making
of the Term Loans on the Closing Date, or from the application of the proceeds
thereof;
 
 
-42-

--------------------------------------------------------------------------------

 
 
(g)  the Administrative Agent shall be reasonably satisfied that all
Indebtedness under the Existing Term Loan Credit Agreement shall be repaid on
the Closing Date;
 
(h)  unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced at least one Business Day prior to the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided, that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent); and
 
(i)        any fees required to be paid on or before the Closing Date shall have
been paid.
 
Without limiting the generality of the provisions of the last paragraph of
Section ‎9.03, for purposes of determining compliance with the conditions
specified in this Section ‎4.01, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted, or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that both before and after giving effect to the making of the Term Loans on the
Closing Date:
 
5.01  Existence, Qualification and Power; Compliance with Laws.  Each Loan Party
and each Restricted Subsidiary thereof (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, (c) is duly
qualified and licensed and in good standing under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification or license, and (d) is in compliance with
all Laws; except in each case referred to in clause (b)(i), (c) or (d), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
 
5.02  Authorization; No Contravention.  The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of such Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person,
or the properties of such Person or any of its Restricted Subsidiaries or (ii)
any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any Law.  Each Loan Party and each Restricted Subsidiary thereof is in
compliance with all Contractual Obligations referred to in clause (b)(i), except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.
 
5.03  Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization or other action by, or notice to or filing with, any
Governmental Authority or any other
 
 
-43-

--------------------------------------------------------------------------------

 
 
Person is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document.
 
5.04  Binding Effect.  This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto.  This Agreement constitutes, and each other
Loan Document when so delivered will constitute, the legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.
 
5.05  Financial Statements; No Material Adverse Effect.
 
(a)  The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and (ii) fairly present the financial condition of the
Borrower and its Subsidiaries, as applicable, as of the dates thereof and their
results of operations for the periods covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.
 
(b)  The following representation and warranty shall be deemed made by the
Borrower at the time it delivers financial statements pursuant to Section
‎6.01(b):  the most recently delivered unaudited consolidated balance sheet of
the Borrower and its Subsidiaries pursuant to Section 6.01(b), and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarters ended on such date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the periods covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
 
(c)  The consolidated balance sheet of the MLP and its Subsidiaries most
recently delivered pursuant to Sections 6.01(a)(ii) and 6.01(b)(ii), and the
related consolidated statements of income or operations and cash flows for the
applicable period ended on the date thereof and for the portion of the MLP’s
fiscal year then ended, as applicable, (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
MLP and its Subsidiaries, as of the date thereof and their results of operations
for the periods covered thereby, subject to the absence of footnotes and to
normal year-end audit adjustments.
 
(d)  Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
 
5.06  Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Restricted Subsidiaries or against any of their properties or revenues except as
disclosed on Schedule 5.06, (a) that purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) that either individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.
 
5.07  No Default.  No Default exists or would be reasonably expected to result
from the incurring of any Obligations by the Borrower or from the grant or
perfection of the Liens of the Administrative Agent and the Lenders on the
Collateral.  Neither of the Borrower nor any of its
 
 
-44-

--------------------------------------------------------------------------------

 
 
Subsidiaries is in default under or with respect to any Contractual Obligation
that could, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  No Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.
 
5.08  Ownership of Property; Liens.  The Borrower and each Restricted Subsidiary
has good record and indefeasible title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
property of the Borrower and its Restricted Subsidiaries is subject to no Liens,
other than Liens permitted by Section ‎7.01.
 
5.09  Environmental Compliance.  The Borrower and its Restricted Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof, the Borrower has reasonably concluded
that such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
5.10  Insurance.  The properties of the Borrower and its Restricted Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Restricted Subsidiary operates.
 
5.11  Taxes.  The Borrower and its Restricted Subsidiaries have filed all
federal, state and other material tax returns and reports required to be filed,
and have paid all federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP.  There is no
proposed tax assessment against the Borrower or any Restricted Subsidiary that
would, if made, have a Material Adverse Effect.  Neither any Loan Party nor any
Restricted Subsidiary thereof is party to any tax sharing agreement.
 
5.12  ERISA Compliance.
 
(a)  Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws.  For the purposes
of this Section 5.12, the term “Plan” shall not include Multiemployer
Plans.  Each Pension Plan that is intended to be a qualified plan under Section
401(a) of the Code has received a favorable determination letter from the
Internal Revenue Service to the effect that the form of such Plan is qualified
under Section 401(a) of the Code and the trust related thereto has been
determined by the Internal Revenue Service to be exempt from federal income tax
under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service.  To the best
knowledge of the Borrower, nothing has occurred that would prevent or cause the
loss of such tax-qualified status.
 
(b)  There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
 
 
-45-

--------------------------------------------------------------------------------

 
 
(c)  (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
the Borrower and each ERISA Affiliate has met all applicable requirements under
the Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (iii) as of the most recent valuation date for any applicable
Pension Plan, the funding target attainment percentage (as defined in Section
430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below 60% as of the most recent valuation date; (iv) neither the Borrower nor
any ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and to the knowledge of the Borrower and any ERISA Affiliate,
no event or circumstance has occurred or exists that could reasonably be
expected to cause the PBGC to institute proceedings under Title IV of ERISA to
terminate any Pension Plan.
 
5.13  Subsidiaries; Equity Interests.  As of the Closing Date, the Borrower has
no Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned by a Loan Party
in the amounts specified on Part (a) of Schedule 5.13 free and clear of all
Liens except those created under the Collateral Documents and the Revolver
Collateral Documents.  The Borrower has no equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13.
 
5.14  Margin Regulations; Investment Company Act.
 
(a)  The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.  Following the application
of the proceeds of each Borrowing, not more than 25% of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section ‎7.01 or Section ‎7.05
or subject to any restriction contained in any agreement or instrument between
the Borrower and any Lender or any Affiliate of any Lender relating to
Indebtedness and within the scope of Section ‎8.01(e) will be margin stock.
 
(b)  None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
 
5.15  Disclosure.  The Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided, that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
 
 
-46-

--------------------------------------------------------------------------------

 
 
5.16  Compliance with Laws.  The Borrower and each Restricted Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
5.17  Intellectual Property; Licenses, etc.  The Borrower and its Restricted
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person.  To the best knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower or any
Restricted Subsidiary infringes upon any rights held by any other Person.  No
claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
5.18  Solvency.  Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.
 
5.19  Collateral Documents.
 
(a)  The provisions of each of the Collateral Documents are effective to create
in favor of the Administrative Agent, for the benefit of the Lenders, a legal,
valid and enforceable (i) first priority security interest in all right, title
and interest of the Loan Parties in the Term Priority Collateral described
therein, and (ii) second priority security interest (subject only to the
Revolver Priority Liens) in all right, title and interest of the Loan Parties in
the Revolver Priority Collateral described therein, in each case, subject to the
terms and provisions of the Intercreditor Agreement.  Financing statements have
been filed in the offices in all of the jurisdictions listed in the schedules to
each Security Agreement executed by a Loan Party.
 
(b)  All representations and warranties of the Loan Parties contained in the
Collateral Documents are true and correct in all material respects.
 
ARTICLE VI.
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall, and
shall (except in the case of the covenants set forth in Sections ‎6.01, ‎6.02,
‎6.03 and 6.12) cause each Restricted Subsidiary to:
 
6.01  Financial Statements.  Deliver to the Administrative Agent, in form and
detail satisfactory to the Administrative Agent and the Required Lenders:
 
(a)  as soon as available, but in any event within 90 days after the end of each
fiscal year of (x) in the case of clause (i), the Borrower or (y) in the case of
clause (ii), such MLPs: (i) a consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of an independent certified public accountant of nationally
 
 
-47-

--------------------------------------------------------------------------------

 
 
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
and (ii) a consolidated balance sheet of each MLP and its Subsidiaries as of the
end of such fiscal year, and the related consolidated statements of income or
operations and cash flows for such fiscal year, setting forth in each case in
comparative form, to the extent that such MLP then existed, the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be certified by a Responsible Officer of
the Borrower as fairly presenting the financial condition, results of operations
and cash flows of the MLP and its Subsidiaries in accordance with GAAP; and
 
(b)  as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of (x) in the case of
clause (i), the Borrower or (y) in the case of clause (ii), such MLP: (i), a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such fiscal quarter, and the related consolidated statements of income or
operations and cash flows for such fiscal quarter and the related consolidated
statements of income or operations and cash flows for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year for such statement of income or operations and the corresponding portion of
the previous fiscal year in the case of such statements of income or operations
and cash flows, and the balance sheet as of the end of the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be certified by a Responsible Officer of the Borrower as fairly
presenting the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes and (ii) a consolidated
balance sheet of each MLP and its Subsidiaries as of the end of such fiscal
quarter, and the related consolidated statement of income or operations for such
fiscal quarter and the related consolidated statements of income or operations
and cash flows for the portion of the MLP’s fiscal year then ended, setting
forth in each case in comparative form, to the extent that such MLP then
existed, the figures for the corresponding fiscal quarter of the previous fiscal
year for such statement of income or operations, the corresponding portion of
the previous fiscal year for such statements of income or operations and cash
flows and the balance sheet as at the end of the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be certified by a Responsible Officer of the Borrower as fairly
presenting the financial condition, results of operations and cash flows of each
MLP and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.
 
As to any information contained in materials furnished pursuant to Section
‎6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
 
6.02  Certificates; Other Information.  Deliver to the Administrative Agent, in
form and detail satisfactory to the Administrative Agent and the Required
Lenders:
 
(a)  concurrently with the delivery of the financial statements referred to in
Section ‎6.01(a), a certificate of its independent certified public accountants
certifying such financial statements;
 
(b)  concurrently with the delivery of the financial statements referred to in
Sections ‎6.01(a) and ‎(b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;
 
 
-48-

--------------------------------------------------------------------------------

 
 
(c)  promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors or audit committee of the board of directors
(or comparable board or committee) of any Loan Party by independent accountants
in connection with the accounts or books of such Loan Party, or any audit of any
of them;
 
(d)  promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the
stockholders, partners or members of the Borrower or public investors in any
MLP, and copies of all annual, regular, periodic and special reports and
registration statements which the Borrower or any MLP may file or be required to
file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, and not otherwise required to be delivered to the Administrative Agent
pursuant hereto;
 
(e)  promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section ‎6.01 or any other clause of this Section ‎6.02;
 
(f)  promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;
 
(g)  concurrently with any notice provided to the Revolving Administrative Agent
or the lenders under the Revolving Credit Agreement, of the occurrence of a
Default as therein defined;
 
(h)  promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or the Required Lenders
may from time to time reasonably request.
 
Documents required to be delivered pursuant to Section ‎6.01(a) or ‎(b) or
Section ‎6.02‎(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provide a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.  In the event that the Borrower furnishes to the
Administrative Agent written notices or other documentation pursuant to this
Section ‎6.02, the Administrative Agent shall promptly furnish a copy
 
 
-49-

--------------------------------------------------------------------------------

 
 
thereof to each Lender pursuant to the procedures for notices and communications
set forth in Section ‎10.02.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that (i) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger and the Lenders to treat the Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent the Borrower Materials constitute
Information, they shall be treated as set forth in Section ‎10.07); (iii) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (iv) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”  Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC.”
 
6.03  Notices.  Promptly notify the Administrative Agent and each Lender of:
 
(a)  the occurrence of any Default;
 
(b)  any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;
 
(c)  the (i) occurrence of any Disposition of property or assets for which the
Borrower is required to make a mandatory prepayment pursuant to Section
2.03(b)(iii), (ii) incurrence or issuance of any Indebtedness for which the
Borrower is required to make a mandatory prepayment pursuant to Section
2.03(b)(i), and (iii) receipt of any Extraordinary Receipt for which the
Borrower is required to make a mandatory prepayment pursuant to Section
2.03(b)(ii);
 
(d)  the occurrence of any ERISA Event; and
 
(e)  any material change in accounting policies or financial reporting practices
by the Borrower or any Subsidiary.
 
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section ‎6.03‎(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
 
 
-50-

--------------------------------------------------------------------------------

 
 
6.04  Payment of Obligations.  Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Restricted Subsidiary;
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property; and (c) all Indebtedness, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.
 
6.05  Preservation of Existence, etc.  (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
‎7.04 or ‎7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
 
6.06  Maintenance of Properties.  (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
 
6.07  Maintenance of Insurance.
 
(a)  At all times, at its expense, cause to be carried and maintained with
reputable insurers, insurance (including property insurance, liability
insurance, business interruption insurance, and workers’ compensation insurance)
of the kinds and in the amounts and with deductibles as are customarily
maintained by prudent companies in similar circumstances, carrying on similar
businesses or having comparable properties and reasonably acceptable to the
Required Lenders.
 
(b)  All insurance required to be maintained by the Borrower shall comply with
the following general requirements: (i) all insurance shall be written by
insurance companies that are rated in A.M. Best’s Key Insurance Rating Guide or
any successor thereto (or if there be none, an organization having a similar
national reputation) with a general policyholder rating of “A-” or better and a
financial rating of at least “VIII” or otherwise reasonably acceptable to the
Required Lenders; (ii) liability insurance, business interruption insurance and
property insurance in respect of the Collateral (other than workers’
compensation and employer’s liability insurance, and other than insurance
covering costs of compliance with the Agreed Order issued in 2000 by the Texas
Commission on Environmental Quality with respect to the El Paso refinery (the
“Agreed Order Coverage”)) shall name the Administrative Agent (or, if required
by the Intercreditor Agreement, the Control Agent) and the Lenders as additional
insureds and/or as mortgagee/loss payees, as their respective interests may
appear; (iii) with the exception of the Agreed Order Coverage, each policy shall
provide that (A) it will not be cancelled except after not less than 30 days’
(but 10 days if for non-payment of premium) prior written notice to the
Administrative Agent; (B) the interests of the Administrative Agent and the
Lenders shall not be invalidated or otherwise compromised by any act or
negligence of, or breach of representation or warranty by the Borrower or any
Person having an interest in the Property and (C) such insurance is primary with
respect to any other insurance carried by or available to the Administrative
Agent and/or any Lender; and (iv) with the exception of the Agreed Order
Coverage, insurers shall waive their rights of subrogation, setoff,
counterclaim, or other deduction, whether by attachment or otherwise, against
the Administrative Agent,
 
 
-51-

--------------------------------------------------------------------------------

 
 
the Control Agent and the Lenders and further the insurers shall waive any right
to claim any premiums or commission against the Administrative Agent, the
Control Agent or any Lender.
 
(c)  The Borrower will notify the Administrative Agent and the Lenders at least
10 days prior to any policy cancellation, reduction in policy limits,
modification or amendment or other material change which would result in
non-compliance with the requirements of this Section ‎6.07.
 
(d)  No provision of this Section ‎6.07 shall impose on the Administrative
Agent, the Control Agent or Lenders any duty or obligation to verify the
existence or adequacy of the insurance coverage maintained by the Borrower or
other Loan Parties, nor shall the Administrative Agent, the Control Agent or the
Lenders be responsible for any representations or warranties made by or on
behalf of the Borrower to any insurance company or underwriter.  Any failure on
the part of the Administrative Agent, the Control Agent or the Lenders to pursue
or obtain the evidence of insurance required by this Section ‎6.07 from the
Borrower or other Loan Parties and/or failure of the Administrative Agent or the
Lenders to point out any non-compliance of such evidence of insurance shall not
constitute a waiver of any of the insurance requirements in this Section ‎6.07.
 
(e)  Prior to the expiration dates of expiring policies, the Borrower shall
deliver to the Administrative Agent evidence of insurance issued by the
insurer(s) or their authorized representatives evidencing insurance required to
be maintained by the Borrower pursuant to this Section ‎6.07, together with a
certificate or other statement signed by an officer of the Borrower, certifying
on behalf of the Borrower that the Borrower maintains insurance as required by
this Section ‎6.07.
 
(f)  During the existence and continuation of an Event of Default, all insurance
proceeds or condemnation proceeds received by the Borrower, any Restricted
Subsidiary, the Administrative Agent or the Control Agent in respect of Term
Loan Priority Collateral shall, if so directed by the Administrative Agent or
the Required Lenders (i) be applied to repay the Obligations in the order set
forth in Section ‎8.03 (solely following any exercise of the Administrative
Agent’s remedies under Section 8.02), or (ii) held in a separate account held by
the Administrative Agent for the benefit of the Lenders (the “Term Loan Casualty
Proceeds Account”) or (iii) deposited into the Term Loan Collateral
Account.  The Borrower hereby grants to the Administrative Agent for the benefit
of the Lenders, a Lien in the Term Loan Casualty Proceeds Account to secure the
Obligations, and shall execute such security agreements or control agreements as
the Administrative Agent may request in order to perfect such first priority
Lien in the Term Loan Casualty Proceeds Account.  The Administrative Agent may
invest funds in the Term Loan Casualty Proceeds Account in a deposit account at
Bank of America, N.A. (or such other institution as shall then be acting as
Administrative Agent) as depository bank or, at the option of the Administrative
Agent, in Cash Equivalents.
 
(g)  The Borrower, for itself and on behalf of each of its Restricted
Subsidiaries, hereby irrevocably makes, constitutes and appoints the
Administrative Agent, during the existence and continuation of an Event of
Default, as the Borrower’s and each Restricted Subsidiary’s true and lawful
agent and attorney-in-fact for the purpose of making, settling and adjusting
claims under policies of “all risk” insurance with respect to the Term Loan
Priority Collateral, and for endorsing the name of the Borrower and its
Restricted Subsidiaries on any check or other item of payment for the proceeds
of such insurance.
 
6.08  Compliance with Laws and Contractual Obligations.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property and all Contractual
Obligations, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate
 
 
-52-

--------------------------------------------------------------------------------

 
 
proceedings diligently conducted; or (b) the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect.
 
6.09  Books and Records.  (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Restricted Subsidiary, as the case
may be; and (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Restricted Subsidiary, as the case may
be.
 
6.10  Inspection Rights; Field Audits.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that when an Event
of Default exists, the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice; and
 
6.11  Use of Proceeds.  Use the proceeds of (a) the Term Loans to refinance the
Existing Term Loan Credit Agreement and pay the costs and expenses related
thereto and, to the extent the aggregate amount of such proceeds exceeds the
amount required to effect such refinancing and the payment of such costs and
expenses, for general corporate purposes, and (b) Incremental Term Loans made
pursuant to Section 2.13, for general corporate purposes of the Borrower and its
Subsidiaries.
 
6.12  Guarantors; Additional Security Agreements.
 
(a)  Notify the Administrative Agent at the time that any Person becomes a
Restricted Subsidiary, and promptly thereafter (and in any event within 30
days), cause each such Restricted Subsidiary that is organized under the laws of
any state in the United States of America that (i) has total assets with a book
value of $5,000,000 or more or (ii) executes a guaranty agreement with respect
to the Borrower’s obligations under any Indebtedness for borrowed money, to (x)
become a Guarantor by executing and delivering to the Administrative Agent a
Guaranty or such other document as the Administrative Agent shall deem
appropriate for such purpose, and (y) deliver to the Administrative Agent such
documents of the types referred to in Section 4.01(a)(iv) and Section 4.01(a)(v)
and such opinions of counsel (including opinions as to the legality, validity,
binding effect and enforceability of such documentation) as the Administrative
Agent  requires, all in form, content and scope reasonably satisfactory to the
Administrative Agent.
 
(b)  Cause each Person that becomes a Restricted Subsidiary after the date of
this Agreement to (i) execute and deliver to the Administrative Agent a Security
Agreement, deeds of trust or mortgages covering any real property on which a
Lien is required pursuant to this Section ‎6.12, a joinder agreement to the
Intercreditor Agreement and such financing statements and other documents and
instruments related thereto as the Administrative Agent or the Required Lenders
may require, and (ii) deliver to the Administrative Agent such documents of the
types referred to in Section 4.01(a)(iv) and Section 4.01(a)(v) and  such
opinions of counsel (including opinions as to the legality, validity, binding
effect and enforceability of such documentation) as the Administrative Agent
requires, all in form, content and scope reasonably satisfactory to the
Administrative Agent.
 
 
-53-

--------------------------------------------------------------------------------

 
 
(c)  The Borrower will cause the Refineries, and all of the Borrower’s and its
Restricted Subsidiaries’ other material real property and personal property
(other than motor vehicles), including, for the avoidance of doubt, Liens over
any general and limited partnership interests held by any Loan Party in any MLP
Subsidiary, to be subject at all times to perfected Liens in favor of the
Administrative Agent to secure the Obligations pursuant to the terms and
conditions of Collateral Documents as the Administrative Agent shall reasonably
request, subject in any case to Liens permitted under Section ‎7.01 and rights
of lenders and agents under the Revolver Collateral Documents as provided in the
Intercreditor Agreement;  provided, however, that for so long as no Default has
occurred and is existing, the Borrower and its Restricted Subsidiaries shall not
be required to grant Liens on (or perfect Liens on fixtures located at) real
property consisting of Terminals, convenience stores, retail sale locations or
card locks, or on aircraft owned by the Borrower or its Restricted Subsidiaries
and used for company business. In the case of Collateral of the type described
in the definition of Term Priority Collateral, such Liens shall be first
priority Liens, and in the case of Collateral of the type described in the
definition of Revolver Priority Collateral, such Liens shall be second in
priority to the Liens of the lenders and agents under the Revolver Collateral
Documents as provided in the Intercreditor Agreement.
 
With respect to real property other than real property used for operation of the
Refineries, the Borrower may propose that real property be deemed not material
for purposes of this Section ‎6.12, and such proposal shall be subject to the
disapproval of Administrative Agent or the Required Lenders.
 
(d)  In furtherance of the foregoing provisions of this Section ‎6.12, in
connection with property that becomes property owned by the Borrower or any
Restricted Subsidiary after the Closing Date, if a Lien on such property is
required by Section ‎6.12‎(c), the Borrower shall deliver and shall cause each
of its Restricted Subsidiaries to deliver such  documentation as the
Administrative Agent may deem necessary or desirable in connection with the
creation of such Lien, including mortgages, deeds of trust, security agreements,
UCC-1 financing statements, and real estate title insurance policies, surveys,
environmental reports, landlord’s waivers, certified resolutions and other
organizational and authorizing documents of the grantor of liens, favorable
opinions of counsel (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to
above and the perfection of the Administrative Agent’s Liens thereunder) and
other items of the types required to be delivered pursuant to Section ‎4.01, all
in form, content and scope reasonably satisfactory to the Administrative Agent.
 
(e)  Intentionally Omitted.
 
(f)  Notwithstanding anything to the contrary in this Agreement, (i) as long as
Navajo Convenient Stores Co., LLC has total assets with a book value of less
than $5,000,000 and has not guaranteed any Indebtedness, Navajo Convenient
Stores Co., LLC shall not be required to execute any Collateral Documents; and
(ii) with respect to each Contango Subsidiary that is a borrower under a
Contango Credit Facility, (x) as long as such Contango Subsidiary has not
guaranteed any Indebtedness or other obligation of any other Person (except a
Contango Credit Facility), such Contango Subsidiary shall not be required to
become a Guarantor, and (y) so long as such Contango Subsidiary has not granted
Liens on any of its assets other than Liens to secure obligations under such
Contango Credit Facility as permitted by Section 7.01(p), such Contango
Subsidiary shall not be required to grant a Lien on its assets to secure the
Obligations or enter into any Collateral Documents.
 
(g)  In the case of assets or properties other than the Refineries, this
Agreement and the other Loan Documents shall not require the creation or
perfection of Liens in particular properties or assets if and for so long as, in
the reasonable judgment of the Administrative Agent, the cost of creating or
perfecting such Liens in such property shall be excessive in view of the
benefits to be obtained by the Lenders therefrom.  The Administrative Agent may
grant extensions of time for the creation and
 
 
-54-

--------------------------------------------------------------------------------

 
 
perfection of Liens in particular assets or property where it determines, in
consultation with the Borrower, that such action cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required by this Agreement or the other Loan Documents.
 
6.13  Intentionally Omitted.
 
6.14  Further Assurances and Post-Closing Covenant.  (a)  Promptly upon request
by the Administrative Agent or the Required Lenders, the Borrower shall (and
shall cause any of its Restricted Subsidiaries to) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register, any and all
such further acts, deeds, conveyances, security agreements, mortgages,
assignments, estoppel certificates, financing statements and continuations
thereof, termination statements, notices of assignment, transfers, certificates,
assurances and other instruments the Administrative Agent or such Lenders, as
the case may be, may reasonably require from time to time in order to (i) carry
out more effectively the purposes of this Agreement or any other Loan Document,
(ii) subject to the Liens created by any of the Collateral Documents as any of
the properties, rights or interests covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and the Liens intended to be created thereby, and (iv)
better assure, convey, grant, assign, transfer, preserve, protect and confirm to
the Administrative Agent and Lenders the rights granted or now or hereafter
intended to be granted to the Lenders under any Loan Document or under any other
document executed in connection therewith.
 
(b)           Upon the request of the Administrative Agent, provide the
Administrative Agent with (i) amendments to the existing mortgages and deeds of
trust (and the parties hereto hereby approve such amendments) and (ii) mortgage
modification endorsements to each existing title insurance policy, in each case,
within sixty (60) days (or such longer period as the Administrative Agent may
agree in its sole discretion) following the Closing Date.
 
6.15  Maintenance of Ratings.  In the case of the Borrower, at all times use
commercially reasonable efforts to maintain public ratings issued by Moody’s and
S&P with respect to the Term Facility made hereunder.
 
ARTICLE VII.
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall not,
nor shall it permit any Restricted Subsidiary to, directly or indirectly:
 
7.01  Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
 
(a)  Liens pursuant to any Loan Document;
 
(b)  Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided, that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
and (iii) the direct or any contingent obligor with respect thereto is not
changed;
 
(c)  Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
 
-55-

--------------------------------------------------------------------------------

 
 
(d)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;
 
(e)  pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
 
(f)  deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety or appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(g)  easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
 
(h)  Liens securing judgments for the payment of money not constituting an Event
of Default under Section ‎8.01(h);
 
(i)  Liens securing Indebtedness permitted under Section 7.03(f); provided, that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;
 
(j)  Subject to the provisions of the Deposit Account Control Agreements, Liens
arising solely by virtue of any statutory or common law provision relating to
banker’s liens, rights of set-off or similar rights and remedies as to deposit
accounts or other funds maintained with a creditor depository institution;
provided that (i) such deposit account is not a dedicated cash collateral
account and is not subject to restrictions against access by the Borrower, (ii)
the Borrower (or applicable Restricted Subsidiary) maintains (subject to such
right of set off) dominion and control over such account(s), and (iii) such
deposit account is not intended by the Borrower, any Guarantor or any Restricted
Subsidiary to provide cash collateral to the depository institution;
 
(k)  Intentionally Omitted;
 
(l)  Liens on cash and cash equivalents not to exceed at any time $25,000,000 in
the aggregate, securing obligations of the Borrower or its Subsidiaries pursuant
to Swap Contracts for commodity swap transactions;
 
(m)  Liens securing obligations under the Revolver Loan Documents or securing
Refinancing Indebtedness permitted by Section 7.03(b), covering Collateral that
is also subject to Liens in favor of the Administrative Agent, provided that
such Liens are subject to the Intercreditor Agreement;
 
(n)  the interests of E.I. DuPont de Nemours and Company (“DuPont”) under the
Ground Lease between DuPont (executed by DuPont on June 29, 2005) and Western
Refining Company, L.P. (executed by Western Refining Company, L.P. on June 27,
2005);
 
(o)  Liens on Collateral securing Section 7.03(m) Indebtedness or Section
7.03(m) Refinancing Indebtedness; provided that (x) the Administrative Agent and
the holders of such
 
 
-56-

--------------------------------------------------------------------------------

 
 
Indebtedness (directly or through an agent, trustee or other representative on
their behalf) have agreed to and are bound by the Noteholder Intercreditor
Agreement, and (y) the holders of such Indebtedness directly or through an
agent, trustee or other representative for such holders) have agreed to and are
bound by the terms of the Intercreditor Agreement as so amended;
 
(p)  Liens on Inventory, accounts receivable and related personal property
intangible assets of the Contango Subsidiary and Liens on the Equity Interests
in the Contango Subsidiary securing Indebtedness permitted by Section 7.03(n);
 
(q)  “protective” Liens granted in connection with sales permitted hereunder
that are intended to be “true sales”, or bailment, storage or similar
arrangements in which a counterparty holds title to the assets that are the
subject of such transaction, including liens granted by the Borrower or a
Restricted Subsidiary to the counterparty in a Structured Hydrocarbon Supply
Arrangement, which Liens are intended to protect such counterparty in the event
that such transaction is recharacterized as a secured financing and attach only
to the assets that are subject of such transaction;
 
(r)  precautionary UCC financing statements made in respect of (i) consignments
or (ii) operating leases;
 
(s)  Liens on metals and the right to receive metals arising out of a
sale-leaseback of a catalyst necessary or useful for the operation of refinery
assets of the Borrower and its Restricted Subsidiaries, securing obligations of
the Borrower or a Restricted Subsidiary in respect of such sale-leaseback
transaction, provided that (i) such Liens do not encumber any assets other than
the catalyst and the related metals and proceeds of the foregoing, (ii) to the
extent that the obligations secured by such Liens constitute Indebtedness, such
Indebtedness shall be permitted under Section 7.03(f) or Section 7.03(l) and
(iii) the foreclosure on such Liens cannot be reasonably expected to have a
Material Adverse Effect on the underlying operations of the Borrower or a
Restricted Subsidiary, as applicable;
 
(t)  Liens securing Indebtedness permitted under Section 7.03(o); provided that
such Liens cover only (w) unearned premiums or dividends, (x) loss payments
which reduce the unearned premiums, subject however, in the case of Term
Priority Collateral to the interests of the Administrative Agent as mortgagee or
loss payee and (y) any interest in any state guarantee fund relating to any
financed policy;
 
(u)  Liens securing Indebtedness permitted under Section 7.03(r); provided that
such Liens shall not be extended to additional types of assets or assets of
additional obligors beyond the types of assets and obligors that had provided
such Liens prior to the obligor of such Indebtedness becoming a Restricted
Subsidiary; and
 
(v)  any Liens (other than Liens on the Term Priority Collateral), not otherwise
described in Subsections ‎7.01(a) through 7.01(u) above securing Indebtedness or
other payment obligations, provided that the Indebtedness and other obligations
secured by such Liens shall not any time exceed $25,000,000 in the aggregate at
any time outstanding.
 
7.02  Investments.  Make or hold any Investments, except:
 
(a)  Investments held by the Borrower or such Restricted Subsidiary in the form
of Cash Equivalents;
 
(b)  advances to officers, directors and employees of the Borrower and its
Restricted Subsidiaries in an aggregate amount not to exceed $3,000,000 at any
time outstanding for travel,
 
 
-57-

--------------------------------------------------------------------------------

 
 
entertainment, relocation and analogous ordinary business purposes, in
accordance with any applicable Laws;
 
(c)  Investments (i) in a wholly-owned Restricted Subsidiary that is a
Guarantor, (ii) in a Person that becomes  a wholly-owned Restricted Subsidiary
and a Guarantor upon the making of such Investment or (iii) a Person that the
Borrower intends to cause to become a wholly-owned Restricted Subsidiary and in
whom, upon the making of such Investment, the Borrower will hold, directly or
indirectly, sufficient Equity Interests to cause such Person to become a
wholly-owned Restricted Subsidiary, provided that upon such Person becoming a
wholly-owned Restricted Subsidiary, such Person becomes a Guarantor;
 
(d)  Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
 
(e)  Guarantees permitted by Section ‎7.03;
 
(f)  Investments in non-wholly-owned Restricted Subsidiaries and in Permitted
Joint Ventures, provided that (i) no Default exists at the time of or as a
result of such Investment, (ii) the dollar amount of such Investments made
during any fiscal year shall not exceed $20,000,000 (and any portion of such
permitted amount that is not expended for Investments pursuant to this paragraph
in the fiscal year for which it is permitted, may be carried over for
expenditure as an Investment pursuant to this paragraph in the next following
fiscal year or successive fiscal years) and (iii) the aggregate dollar amount of
all Investments made pursuant to this paragraph during the term of this
Agreement may not exceed $80,000,000;
 
(g)  Intentionally Omitted;
 
(h)  extensions of credit described in Schedule 7.02 through and including the
maturity date thereof, but not any increases or renewals;
 
(i)    Investments of the type described in clause (c) of the definition of
“Investment”, provided that no Default exists at the time of or as a result of
such Investment;
 
(j)    subject to Sections 7.19 and 7.05(a)(x), Investments in MLP Subsidiaries;
 
(k)   Investments in Contango Subsidiaries in an aggregate amount outstanding at
any time for all such Investments not to exceed $25,000,000;
 
(l)    Investments to the extent that the consideration for such Investments
consists of Equity Interests of the Borrower; and
 
(m)  other Investments not exceeding $25,000,000 in the aggregate during the
term of this Agreement.
 
7.03  Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness,
except:
 
(a)  Indebtedness of the Loan Parties under the Loan Documents;
 
 
-58-

--------------------------------------------------------------------------------

 
 
(b)  Indebtedness of the Borrower under the Revolver Loan Documents, any
replacement revolving credit facility, and any refinancings, renewals or
extensions of all or any part of the foregoing, provided that (i) the material
terms (other than pricing and yield) of such refinancing, renewing, or extending
Indebtedness or replacement revolving credit facility (“Refinancing
Indebtedness”) or of any agreement entered into or of any instrument issued in
connection therewith are not less favorable in any material respect to the Loan
Parties or the Lenders than the terms of any agreement or instrument governing
the Indebtedness being refinanced, renewed, extended or replaced (“Refinanced
Indebtedness”); (ii) if such Refinancing Indebtedness does not contain terms
pursuant to which availability thereunder is based on a borrowing base, the
aggregate amount of Indebtedness available under such Refinancing Indebtedness
shall not exceed $1,000,000,000; (iii) if such Refinancing Indebtedness is
secured, no collateral secures the Refinancing Indebtedness other than
collateral that secures the Refinanced Indebtedness; (iv) such Refinancing
Indebtedness (and, if applicable the Liens securing same) do not contravene the
provisions of the Intercreditor Agreement; and (v) if such Refinancing
Indebtedness is secured, the holders of such Refinancing Indebtedness, or a duly
authorized agent on their behalf, agree in writing to be bound by the
Intercreditor Agreement or enter into a replacement intercreditor agreement
containing terms that are substantially similar to those of the Intercreditor
Agreement, as may be acceptable to the Administrative Agent;
 
(c)  Intentionally Omitted;
 
(d)  Guarantees of the Borrower or any Guarantor in respect of other
Indebtedness otherwise permitted hereunder of the Borrower or any Guarantor;
 
(e)  obligations (contingent or otherwise) of the Borrower or any Restricted
Subsidiary existing or arising under (i) any Swap Contract entered into in the
ordinary course of business of the Borrower and its Restricted Subsidiaries
consisting of transactions for the purchase, sale or exchange of Hydrocarbons of
the types used or produced in the ordinary course of operations of the Borrower
and its Restricted Subsidiaries, and (ii) any other Swap Contract; provided
that, in the case of this clause (ii), such obligations are (or were) entered
into by such Person in the ordinary course of business for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by the Borrower and its
Restricted Subsidiaries, or changes in the value of securities issued by the
Borrower and its Restricted Subsidiaries, and not for purposes of speculation or
taking a “market view;” and such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;
 
(f)  Indebtedness of the Borrower or any Guarantor in respect of capital leases,
Synthetic Lease Obligations and purchase money obligations for fixed or capital
assets within the limitations set forth in Section 7.01(i); provided, however,
that the aggregate amount of all such Indebtedness at any one time outstanding
shall not exceed $50,000,000;
 
(g)  obligations of Western Refining Company, L.P. under the Ground Lease
described in Section ‎7.01(n) and under the Sulfuric Acid Regeneration and
Sulfur Gas Processing Agreement between E.I. DuPont de Nemours and Company and
Western Refining Company, L.P. executed in connection therewith;
 
(h)  Indebtedness of a Restricted Subsidiary owed to the Borrower or to a
Guarantor, provided that such Indebtedness (i) constitutes Collateral upon which
the Administrative Agent has a perfected Lien to secure the Obligations, and
(ii) in the case of Indebtedness owed to a Guarantor, is subordinated to the
Obligations on subordination terms acceptable to the Administrative Agent, and
(iii) is otherwise  permitted under the provisions of Section ‎7.02;
 
 
-59-

--------------------------------------------------------------------------------

 
 
(i)  unsecured Indebtedness of the Borrower in an aggregate principal amount not
to exceed $600,000,000 at any time outstanding, provided that (A) the maturity
date of such Indebtedness is no earlier than the Maturity Date or the maturity
date then in effect for any secured Refinancing Indebtedness, (B) there are no
scheduled repayments of principal of such Indebtedness prior to the Maturity
Date, (C) the documents or instruments governing such Indebtedness do not
contain any financial maintenance covenant and (D) the material terms of such
Indebtedness or of any agreement entered into or of any instrument issued in
connection therewith, taken as a whole, are not less favorable in any material
respect to the Loan Parties or the Lenders than the terms of the Loan Documents;
 
(j)  unsecured Indebtedness of the Borrower or any Guarantor in an aggregate
principal amount not to exceed $300,000,000 at any time outstanding;
 
(k)  Indebtedness of the Borrower or any Guarantor which has been subordinated
to the Obligations, the Revolver Indebtedness and Section 7.03(m) Indebtedness
in form and substance reasonably satisfactory to the Administrative Agent;
 
(l)  Indebtedness in connection with a sale-leaseback transaction involving a
catalyst necessary or useful for the operation of refinery assets of the
Borrower and its Restricted Subsidiaries in an aggregate principal amount not to
exceed $25,000,000 at any time outstanding;
 
(m)  (i) The 2014 Notes and the 2017 Notes; and (ii) refinancings, renewals or
extensions of all or any part of any Indebtedness incurred in accordance with
the 2014 Notes and the 2017 Notes (“Section 7.03(m) Refinancing Indebtedness”),
provided that (A) the maturity date of such Section 7.03(m) Refinancing
Indebtedness is no earlier than the Maturity Date, (B) there are no scheduled
repayments of principal of such Section 7.03(m) Refinancing Indebtedness or
sinking fund payments prior to the Maturity Date, (C) the principal amount of
such Section 7.03(m) Refinancing Indebtedness does not exceed the principal
amount of Section 7.03(m) Indebtedness being refinanced, renewed or extended
except by an amount equal to accrued and unpaid interest, prepayment premium,
fees and expenses reasonably incurred in connection with such refinancing,
renewal or extension and (D) the documents or instruments governing such Section
7.03(m) Indebtedness do not contain any financial maintenance covenant;
 
(n)  (i) Indebtedness of any Contango Subsidiary incurred to finance its
participation in contango market opportunities with respect to Hydrocarbons not
to exceed an aggregate principal amount of $100,000,000 at any time outstanding,
and (ii) Indebtedness in the form of Guarantees of the Borrower and any
Guarantor in respect thereof;
 
(o)  Indebtedness of the Borrower or any Restricted Subsidiary incurred in the
ordinary course of business to finance the payment of premiums for a
twelve-month period for insurance, provided that the aggregate outstanding
principal amount of such Indebtedness shall not at any time exceed $15,000,000;
 
(p)  the Convertible Notes;
 
(q)  unsecured Indebtedness of the Borrower in an aggregate principal amount not
to exceed at any time outstanding, $350,000,000 less the aggregate principal
amount of Indebtedness incurred pursuant to Section 2.13, provided that (A) the
maturity date of such Indebtedness is no earlier than the Maturity Date, (B)
there are no scheduled repayments of principal of such Indebtedness prior to the
Maturity Date, (C) the documents or instruments governing such Indebtedness do
not contain any financial maintenance covenant, (D) the material terms of such
Indebtedness or of any agreement entered into or of any instrument issued in
connection therewith, taken as a whole, are not less favorable in any
 
 
-60-

--------------------------------------------------------------------------------

 
 
material respect to the Loan Parties or the Lenders than the terms of the Loan
Documents, (E) on the date of incurrence of such Indebtedness, on a pro forma
basis after giving effect to any such Indebtedness, the Borrower’s Consolidated
Leverage Ratio shall be less than 3.00:1.00, recomputed as of the last day
of  the most recently ended fiscal quarter for which financial statements have
been delivered pursuant to Section 6.01 and (F) amounts incurred under this
Section 7.03(q) in excess of $100,000,000 shall permanently reduce the Available
Incremental Amount on a dollar-for-dollar basis;
 
(r)  (i) Indebtedness of any Person that becomes a Restricted Subsidiary of the
Borrower after the date hereof in accordance with the terms of this Agreement,
which Indebtedness is existing at the time such Person becomes a Restricted
Subsidiary of the Borrower (other than Indebtedness incurred solely in
contemplation of such Person’s becoming a Restricted Subsidiary of the Borrower)
and (ii) refinancings, renewals or extensions of all or any part of any such
Indebtedness, provided that (A) the maturity date of such refinancing, renewal
or extension of such Indebtedness is no earlier than earlier of the Maturity
Date and the maturity date then in effect for the Indebtedness being refinanced,
(B) the weighted average life to maturity of such Indebtedness is not shorter
than the lesser of the weighted average life to maturity of the Term Facility
and the weighted average life to maturity of the Indebtedness being refinanced,
(C) the principal amount of such Indebtedness does not exceed the principal
amount of the Indebtedness being refinanced, renewed or extended except by an
amount equal to accrued and unpaid interest, prepayment premium, fees and
expenses reasonably incurred in connection with such refinancing, renewal or
extension and (D) no such refinancing, renewal or extension shall have different
obligors than the Indebtedness being refinanced, renewed or extended; provided
that Indebtedness incurred pursuant to this clause (r) may be Guaranteed by the
Borrower solely if (x) any such Guarantee is unsecured and (y) on the date of
entry into such Guarantee, on a pro forma basis after giving effect to such
Guarantee, such Indebtedness and the related acquisition, the Borrower’s
Consolidated Leverage Ratio does not exceed 2.50:1.00, recomputed as of the last
day of the most recently ended fiscal quarter for which financial statements
have been delivered pursuant to Section 6.01; and
 
(s)  Indebtedness not otherwise described in subsections 7.03(a) through 7.03(r)
above in an aggregate principal amount not to exceed $25,000,000 at any time
outstanding.
 
7.04  Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets of the Borrower and its
Restricted Subsidiaries, taken as a whole, (whether now owned or hereafter
acquired) to or in favor of any Person, except that, so long as no Default
exists or would result therefrom:
 
(a)  the Borrower may merge with any other Person, provided, that the Borrower
shall be the continuing or surviving Person;
 
(b)  any Restricted Subsidiary may merge with (i) the Borrower, subject to
clause (a) above, and (ii) any one or more other Subsidiaries; provided that if
a Guarantor is a party to a merger referred to in this clause (ii), the
continuing or surviving Person shall be a Guarantor; and
 
(c)  any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
Guarantor, then the transferee must either be the Borrower or a Guarantor.
 
 
-61-

--------------------------------------------------------------------------------

 
 
In addition to and without limiting the foregoing provisions, the Borrower shall
not permit any MLP Subsidiary to merge, dissolve, liquidate, consolidate with or
into another Person, except that, so long as no Default exists or would result
therefrom:
 
(i)           any MLP Subsidiary may merge with any one or more other MLP
Subsidiaries; and
 
(ii)           any MLP Subsidiary may consolidate or merge with another
corporation or entity, and a Person may consolidate with or merge into any MLP
Subsidiary, provided that (x) the MLP Subsidiary shall be the ultimate surviving
entity, and (y) the surviving entity shall be after the merger a Solvent
corporation organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia.
 
7.05  Dispositions.
 
(a)  Make any Disposition or enter into any agreement to make any Disposition,
except  that, subject to the terms of Section ‎7.05(b) the following shall be
permitted:
 
(i)  Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
 
(ii)  Dispositions of inventory in the ordinary course of business;
 
(iii)  Leases of property in the ordinary course of business, provided that
unless otherwise agreed by the Administrative Agent, any lease of any property
that constitutes Collateral must be expressly subordinate (by the terms of lease
or pursuant to a subordination agreement satisfactory to the Administrative
Agent containing standard subordination language and, if agreed to by the
Administrative Agent, standard non-disturbance language) to the Administrative
Agent’s Liens under the applicable deed of trust or mortgage;
 
(iv)  Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
 
(v)  Dispositions of property by the Borrower or any Restricted Subsidiary to
the Borrower or to a wholly-owned Restricted Subsidiary; provided, that if the
transferor of such property is a Guarantor, the transferee thereof must either
be the Borrower or a Guarantor;
 
(vi)  Dispositions permitted by Section ‎7.04;
 
(vii)  Dispositions of other property in connection with scheduled turnarounds,
maintenance and equipment and facility updates;
 
(viii)  Dispositions by the Borrower and its Restricted Subsidiaries not
otherwise permitted under this Section ‎7.05; provided, that at the time of such
Disposition, no Default shall exist or would result from such Disposition;
 
(ix)          Dispositions by the Borrower of the Yorktown Assets; provided
that, at least 75% of the consideration received therefor by the Borrower shall
be in the form of cash;
 
 
-62-

--------------------------------------------------------------------------------

 
 
(x)           Dispositions by the Borrower of Logistics Assets; provided that,
with respect to (a) any Disposition of Logistics Assets to an MLP Subsidiary,
the consideration received therefor by the Borrower shall be either in the form
of cash or partnership interests in such MLP Subsidiary, and (b) any Disposition
of Logistics Assets to any other Person, at least 75% of the consideration
received therefor by the Borrower shall be in the form of cash;
 
(xi)          Dispositions of Hydrocarbons outside the ordinary course of
business; and
 
(xii)         Disposition of a Non-Operational Refinery (or any assets
constituting part of a Non-Operational Refinery); provided that, at least 75% of
the consideration received therefor by the Borrower shall be in the form of
cash;
 
provided, however, that (x) any Disposition pursuant to clauses (i) through
(xii) shall be for fair market value and (y) in the case of Dispositions
pursuant to clauses (i), (vii), (viii), (ix) (x) and (xii) the Borrower shall
make mandatory prepayments to the extent required by Section 2.03(b)(iii).
 
(b)  Notwithstanding anything to the contrary set forth in this Section ‎7.05,
neither the Borrower nor any Subsidiary shall Dispose of any Refinery, or enter
into any agreement to Dispose of any Refinery (unless, on or prior to the
consummation of such Disposition, the Loans shall be repaid in full), other than
as permitted under Section 7.05(a)(xii).
 
7.06  Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:
 
(a)        so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
 
(i)       each Restricted Subsidiary may make Restricted Payments to the
Borrower, the Guarantors and any other Person that owns Equity Interests in such
Restricted Subsidiary, ratably according to their respective holdings of the
type of Equity Interest in respect of which such Restricted Payment is being
made;
 
(ii)      the Borrower and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the common stock or
other common Equity Interests of such Person; and
 
(iii)     the Borrower and each Restricted Subsidiary may purchase, redeem or
otherwise acquire Equity Interests issued by it with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
common Equity Interests; and
 
(b)       the Borrower may declare and pay cash dividends to its stockholders,
and purchase, redeem or otherwise acquire for cash Equity Interests issued by
it, after December 31, 2011, provided that the aggregate amount paid during any
fiscal year does not exceed the maximum dollar amount calculated as follows: the
maximum dollar amount for fiscal year 2012 shall be $20,000,000 and the maximum
dollar amount for each succeeding fiscal year shall be calculated by adding
$5,000,000 to the maximum amount in effect for the prior fiscal year; and
provided further that (A) no Default exists (i) at the time such dividends are
declared or paid or would result from the payment thereof or (ii) at the time
such Equity Interests are purchased, redeemed or otherwise acquired or would
result therefrom, or (B) if such dividends are paid within 75 days of
declaration thereof, no Default exists at the date of such declaration; and
 
 
-63-

--------------------------------------------------------------------------------

 
 
(c)        the Borrower may declare and pay cash dividends to its preferred
stockholders with respect to preferred stock issued after the Closing Date;
provided that no Default exists at the time such dividends are declared or paid
or would result from the payment thereof.
 
7.07  Change in Nature of Business.  Engage in, or permit any MLP Subsidiary to
engage in, any material line of business substantially different from those
lines of business conducted by the Borrower, and its Restricted Subsidiaries on
the Closing Date or any business substantially related or incidental
thereto.  Ownership of a pipeline is a line of business permitted by this
Section ‎7.07.
 
7.08  Transactions with Affiliates.  Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Restricted Subsidiary as would be obtainable by the
Borrower or such Restricted Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate; provided that the foregoing
restriction shall not apply to transactions between or among the Loan Parties.
 
7.09  Burdensome Agreements.  Enter into or permit to exist any Contractual
Obligation (other than this Agreement, the Revolving Credit Agreement,
agreements governing Refinancing Indebtedness (subject to clause (iii) of
Section 7.03(b), and agreements governing Section 7.03(m) Indebtedness (provided
that the terms therein contained of the type described in this Section 7.09 are
no more restrictive than the terms of this Agreement) that (a) limits the
ability (i) of any Restricted Subsidiary to make Restricted Payments to the
Borrower or to any Guarantor or to otherwise transfer property to the Borrower
or any Guarantor, or (ii) of any Restricted Subsidiary to Guarantee the
Obligations of the Borrower, or (iii) of the Borrower or any Restricted
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person securing the Obligations, provided, however, that this clause (iii) shall
not prohibit any negative pledge in favor of any holder of any Lien permitted
under Sections 7.01(b), (e),  (f),  (i),  (l),  (p),  (r),  (s), (t) and (u)
solely to the extent any such negative pledge or other restriction on transfer
of property relates to the property subject to such Lien and proceeds thereof;
and provided further that clauses (i), (ii) and (iii) shall not prohibit any
restrictions contained in any agreement or instrument entered into in connection
with a Contango Credit Facility so long as such limitations apply only to the
related Contango Subsidiary and its assets and, in the case of clause (iii), the
Equity Interests in such Contango Subsidiary; or (b) requires the grant of a
Lien to secure an obligation of such Person if a Lien is granted to secure the
Obligations of such Person.
 
7.10  Use of Proceeds.  Use the proceeds of any Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund Indebtedness originally incurred for such purpose.
 
7.11  Intentionally Omitted.
 
7.12  Intentionally Omitted.
 
7.13  Prepayment of Certain Other Indebtedness.  Make any voluntary, optional or
other non-scheduled payment, prepayment, redemption or acquisition for value
(including without limitation by way of depositing money or securities with the
trustee with respect thereto before due for the purpose of paying when due but
excluding any such payment, prepayment, redemption or acquisition funded with
the proceeds of any refinancing, renewal or extension permitted hereunder) of
any unsecured Indebtedness incurred after the Closing Date and issued pursuant
to Section ‎7.03(i).
 
 
-64-

--------------------------------------------------------------------------------

 
 
7.14 Amendments to Revolver Loan Documents.  Amend the terms of the Revolver
Loan Documents or of documents governing Refinancing Indebtedness unless the
following conditions are met: (1) after giving effect to such amendment, either
the availability of loans thereunder is tied to a borrowing base formula or, if
there is no such borrowing base, then the aggregate commitments to lend
thereunder do not exceed $1,000,000,000, (ii) such amendment shall not result in
the material terms of such Indebtedness or of any agreement entered into or of
any instrument issued in connection therewith to be less favorable in any
material respect to the Loan Parties or the Lenders, and (iii) such amendment
shall not contravene the provisions of the Intercreditor Agreement.
 
7.15 Covenants Relating to MLP Subsidiaries.  The Borrower and its Restricted
Subsidiaries shall be subject to the following covenants relating to MLP
Subsidiaries:
 
(a)        the Borrower shall not permit an MLP GP to engage into any business
other than holding a general partnership interest in an MLP;
 
(b)        neither the Borrower nor any of its Restricted Subsidiaries shall (i)
provide any Guarantee of, or any credit support for, any Indebtedness or other
obligation (contingent or otherwise) of an MLP Subsidiary, or otherwise be
directly or indirectly liable for any Indebtedness or other obligation
(contingent or otherwise) of such MLP Subsidiary, (ii) permit any Indebtedness
or other obligation (contingent or otherwise) of an MLP Subsidiary to be
recourse to the Borrower or any Restricted Subsidiary, (iii) have any direct or
indirect obligation to maintain or preserve the financial condition of such MLP
Subsidiary or to cause any such MLP Subsidiary to achieve any specified level of
operating results, and (iv) permit a Lien on any of its property to secure, or
permit any of its property to be otherwise subject (directly or indirectly) to
the satisfaction of, any Indebtedness or other obligation (contingent or
otherwise), of any MLP Subsidiary; and
 
(c)       neither the Borrower nor any of its Restricted Subsidiaries shall
permit an MLP Subsidiary to (i) own any capital stock of or other Equity
Interests in the Borrower or any Restricted Subsidiary, (ii) hold any
Indebtedness of the Borrower or any Restricted Subsidiary, except in the
ordinary course of business but in no event Indebtedness for borrowed money, or
(iii) hold any Lien on property of the Borrower or any Restricted Subsidiary,
except in connection with the ordinary course of business but in no event to
secure Indebtedness for borrowed money.
 
7.16 Certain Undertakings Relating to the Separateness of the MLP and MLP
Subsidiaries.
 
(a)        Separate Records; Separate Assets.  The Borrower shall, and shall
cause the MLP Subsidiaries to, (i) maintain their respective books and records
and their respective accounts separate from those of the Borrower and its
Restricted Subsidiaries, and (ii) maintain their respective financial and other
books and records showing their respective assets and liabilities separate and
apart from those of the Borrower and its Restricted Subsidiaries.  The Borrower
shall not commingle or pool, and shall cause the MLP Subsidiaries not to
commingle or pool, their respective funds or other assets with those of any
other Person, except their respective consolidated Subsidiaries, and shall
maintain their respective assets in a manner that is not costly or difficult to
segregate, ascertain or otherwise identify as separate from those of any other
Person.
 
(b)        Separate Name; Separate Credit.  The Borrower shall, and shall cause
the MLP Subsidiaries to, (i) conduct their respective businesses in their
respective own names or in the names of their respective Subsidiaries, and (ii)
generally hold themselves as entities separate from the Borrower and its
Restricted Subsidiaries.  The Borrower shall, and shall cause the MLP
Subsidiaries to, (x) pay
 
 
-65-

--------------------------------------------------------------------------------

 
 
their respective obligations and liabilities from their respective own funds
(whether on hand or borrowed) and (y) maintain adequate capital in light of
their respective business operations.
 
(c)        Separate Formalities.  The Borrower shall cause the MLP Subsidiaries
to observe all limited liability company or partnership formalities and other
formalities required by their respective organizational documents and applicable
Law.
 
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
 
8.01  Events of Default.  Any of the following shall constitute an Event of
Default:
 
(a)  Non-Payment.  The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or (ii)
within three days after the same becomes due, any interest on any Loan or any
fee due hereunder, or (iii) within five days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or
 
(b)  Specific Covenants.  The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section ‎6.03(a), ‎6.05(a), ‎6.11 or
Article VII; or
 
(c)  Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or
 
(d)  Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
 
(e)  Cross-Default.
 
(i)  The Borrower or any Subsidiary (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder, Indebtedness under Swap Contracts, Revolver Indebtedness and Section
7.03(m) Indebtedness (including, for the avoidance of doubt, Section 7.03(m)
Refinancing Indebtedness) having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or
 
 
-66-

--------------------------------------------------------------------------------

 
 
(ii)  There occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; or
 
(iii)  An Event of Default as defined in the Revolving Loan Credit Agreement,
the agreements governing Refinancing Indebtedness or the agreements governing
Section 7.03(m) Indebtedness (including, for the avoidance of doubt, the
agreements governing Section 7.03(m) Refinancing Indebtedness) shall occur; or
 
(f)  Insolvency Proceedings, etc.  Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or the Borrower or any of its Subsidiaries shall take any corporate,
partnership or company action in furtherance of the foregoing; or
 
(g)  Inability to Pay Debts; Attachment.  (i) The Borrower or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or
 
(h)  Judgments.  There is entered against the Borrower or any Restricted
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of the potential claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 10 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or
 
(i)   ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
 
 
-67-

--------------------------------------------------------------------------------

 
 
(j)   Invalidity of Loan Documents.  Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in writing the validity or enforceability of any provision
of any Loan Document; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or
 
(k)  Change of Control.  There occurs any Change of Control; or
 
(l)   Collateral.
 
(i)       Any material provision of any Collateral Document shall for any reason
cease to be valid and binding on or enforceable against the Borrower or any
Subsidiary party thereto or the Borrower or any Subsidiary shall so state in
writing or bring an action to limit its obligations or liabilities thereunder;
or
 
(ii)       Any Collateral Document shall for any reason (other than pursuant to
the terms thereof) cease to create a valid security interest in the Collateral
purported to be covered thereby or such security interest shall for any reason
cease to be a perfected security interest with the priority required pursuant to
this Agreement; or
 
(iii)      Any holders of the Revolver Priority Collateral (or the Revolving
Administrative Agent) fail to comply with the terms of the Intercreditor
Agreement (with respect to the Revolver Priority Collateral) in any respect
materially adverse to the Lenders.
 
8.02  Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
 
(a)  declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
 
(b)  declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest, or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and
 
(c)  exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.
 
8.03  Application of Funds.  After the exercise of remedies provided for in
Section ‎8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the provision to Section ‎8.02), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:
 
 
-68-

--------------------------------------------------------------------------------

 
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the amounts described in this clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders in proportion to the respective
amounts described in this clause Fourth held by them; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
ARTICLE IX.
ADMINISTRATIVE AGENT
 
9.01  Appointment and Authority.
 
(a)  Each of the Lenders hereby irrevocably appoints Bank of America to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent and the Lenders, and neither Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.
 
(b)  The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto.  In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section ‎9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section ‎10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
 
9.02  Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept
 
 
-69-

--------------------------------------------------------------------------------

 
 
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.
 
9.03  Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)  shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
 
(b)  shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided, that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
 
(c)  shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections ‎10.01 and ‎8.02) or (ii) in the absence
of its own gross negligence or willful misconduct.  The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
9.04  Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may
 
 
-70-

--------------------------------------------------------------------------------

 
 
presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
 
9.05  Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
9.06  Resignation of Administrative Agent.  The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided, that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section ‎10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
 
9.07  Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based
 
 
-71-

--------------------------------------------------------------------------------

 
 
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
 
9.08  No Other Duties, etc.  Anything herein to the contrary notwithstanding,
none of the book managers, arrangers or agents, if any, listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.
 
9.09  Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise
 
(a)  to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, and the
Administrative Agent under Sections ‎2.07 and ‎10.04) allowed in such judicial
proceeding; and
 
(b)  to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections ‎2.07 and ‎10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
 
9.10  Collateral and Guaranty Matters.
 
(a)  The Lenders irrevocably authorize the Administrative Agent, at its option
and in its discretion:
 
(i)       to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (A) upon termination of the
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations), (B) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (C) subject to Section ‎10.01, if approved, authorized or ratified in writing
by the Required Lenders;
 
 
-72-

--------------------------------------------------------------------------------

 
 
(ii)       to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (A) to the holder of any Lien on
such property that is permitted by Sections ‎7.01(i), (s) or (t), (B) to the
holders of any Lien on such property as may be required pursuant to the
Intercreditor Agreement and (C) at such time as the Intercreditor Agreement is
no longer in effect, to the holder of any Lien on such property that is
permitted by Sections 7.01(o) or (u); and
 
(iii)       to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section ‎9.10.
 
(b)  Upon the occurrence and continuance of an Event of Default, the Lenders
agree to promptly confer in order that the Required Lenders or the Lenders, as
the case may be, may agree upon a course of action for the enforcement of the
rights of the Lenders; and the Administrative Agent shall be entitled to refrain
from taking any action (without incurring any liability to any Person for so
refraining) unless and until the Administrative Agent shall have received
instructions from the Required Lenders.  All rights of action under the Loan
Documents and all rights to the Collateral, if any, hereunder may be enforced by
the Administrative Agent and any suit or proceeding instituted by the
Administrative Agent in furtherance of such enforcement shall be brought in its
name as the Administrative Agent without the necessity of joining as plaintiffs
or defendants any other the Lender, and the recovery of any judgment shall be
for the benefit of the Lenders subject to the expenses of the Administrative
Agent.
 
(c)  Each Lender authorizes and directs the Administrative Agent to enter into
the Collateral Documents for the benefit of the Lenders.  Except to the extent
unanimity is required hereunder, each Lender agrees that any action taken by the
Required Lenders in accordance with the provisions of the Loan Documents, and
the exercise by the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders.
 
(d)  The Administrative Agent is hereby authorized on behalf of all of the
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time to take any action with respect to any Collateral or
Collateral Documents which may be necessary to perfect and maintain perfected
the Liens upon the Collateral granted pursuant to the Collateral Documents.
 
(e)  The Administrative Agent shall have no obligation to any Lender or to any
other Person to assure that the Collateral exists or is owned by any Loan Party
or is cared for, protected, or insured or has been encumbered or that the Liens
granted to the Administrative Agent herein or pursuant hereto have been properly
or sufficiently or lawfully created, perfected, protected, or enforced, or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure, or fidelity, or to continue
exercising, any of the rights granted or available to the Administrative Agent
in this Section ‎9.10 or in any of the Collateral Documents; it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, the Administrative Agent may act in any manner it may deem
appropriate, in its sole discretion, and that the Administrative Agent shall
have no duty or liability to any Lender, other than to act without gross
negligence or willful misconduct.
 
 
-73-

--------------------------------------------------------------------------------

 
 
(f)  In furtherance of the authorizations set forth in this Section ‎9.10, each
Lender hereby irrevocably appoints the Administrative Agent its
attorney-in-fact, with full power of substitution, for and on behalf of and in
the name of each such Lender, (i) to enter into Collateral Documents (including,
without limitation, any appointments of substitute trustees under any Collateral
Document), (ii) to take action with respect to the Collateral and Collateral
Documents to perfect, maintain, and preserve the Lender’s Liens, and (iii) to
execute instruments of release or to take other action necessary to release
Liens upon any Collateral to the extent authorized in clause (a) hereof.  This
power of attorney shall be liberally, not restrictively, construed so as to give
the greatest latitude to the Administrative Agent’s power, as attorney, relative
to the Collateral matters described in this Section ‎9.10.  The powers and
authorities herein conferred on the Administrative Agent may be exercised by the
Administrative Agent through any Person who, at the time of the execution of a
particular instrument, is an officer of the Administrative Agent.  The power of
attorney conferred by this Section ‎9.10‎(f) is granted for valuable
consideration and is coupled with an interest and is irrevocable so long as the
Obligations, or any part thereof, shall remain unpaid or the Lenders have any
Commitments under the Loan Documents.
 
ARTICLE X.
MISCELLANEOUS
 
10.01  Amendments, etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
 
(a)       waive any condition set forth in Section ‎4.01 without the written
consent of each Lender;
 
(b)       extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section ‎8.02) without the written consent of
such Lender;
 
(c)       postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender to whom such a payment is to be made;
 
(d)       reduce the principal of, or the rate of interest specified herein on,
any Loan, or (subject to clause (ii) of the second proviso to this Section
‎10.01) any fees or other amounts payable hereunder or under any other Loan
Document, without the written consent of each Lender entitled to such amount;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend (i) the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (ii) any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder;
 
(e)       change Section ‎2.11 or Section ‎8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender; provided that an extension of the maturity date of any Loan, and a
waiver of Section ‎2.11 by the holders of Loans whose maturity date is so
extended with respect to payments received on the maturity of Loans whose
maturity date has not been extended shall not require the consent of any Lender
whose Loans are not subject to such extension;
 
 
-74-

--------------------------------------------------------------------------------

 
(f)        change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
 
(g)       except as provided in Section ‎9.10 and except as required pursuant to
the Intercreditor Agreement, release all or substantially all of the Collateral
in any transaction or series of related transactions, without the written
consent of each Lender; or
 
(h)       release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section ‎9.10 (in which
case such release may be made by the Administrative Agent acting alone);
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.
 
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section ‎10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
 
10.02  Notices; Effectiveness; Electronic Communication.
 
(a)       Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
 
(i)       if to a Loan Party or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02, or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such
Person in writing to the other parties; and
 
(ii)      if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire,
or to such
 
 
-75-

--------------------------------------------------------------------------------

 
 
other address, facsimile number, electronic mail address or telephone number as
shall be designated by such Person in writing to the other parties.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b)       Electronic Communications.  Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided, that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in their own discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided, that approval of such procedures may be
limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided, that if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)       The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
 
(d)       Change of Address, Etc.  The Borrower and the Administrative Agent may
change its address, telecopier or telephone number for notices and other
communications hereunder by
 
 
-76-

--------------------------------------------------------------------------------

 
 
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower and the Administrative Agent. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.
 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
 
(e)       Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrower agrees to indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
 
10.03  No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents or (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of Section
2.11); and provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.11,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
 
 
 
-77-

--------------------------------------------------------------------------------

 
 
10.04  Expenses; Indemnity; Damage Waiver.
 
(a)        Costs and Expenses.  The Borrower agrees to pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), and (ii) all out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
 
(b)       Indemnification by the Borrower.  The Borrower agrees to indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee)
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided,
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.
 
(c)   Reimbursement by Lenders.  To the extent that the Borrower for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in
 
 
-78-

--------------------------------------------------------------------------------

 
 
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section ‎2.10(d).
 
(d)       Waiver of Consequential Damages, Etc.  To the fullest extent permitted
by applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
 
(e)       Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after written demand therefor accompanied by
reasonably detailed supporting information.
 
(f)        Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
 
10.05  Payments Set Aside.  To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.
 
10.06  Successors and Assigns.
 
(a)       Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section ‎10.06, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section ‎10.06, and
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of subsection (f) of this Section ‎10.06 (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section ‎10.06, and, to the extent expressly contemplated hereby, the Related
Parties
 
 
-79-

--------------------------------------------------------------------------------

 
 
 
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
(b)       Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
(i)       Minimum Amounts.
 
(A)       in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
 
(B)       in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;
 
(ii)       Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
 
(iii)      Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
 
(A)       the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided, that,
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof; and
 
(B)       the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.
 
 
-80-

--------------------------------------------------------------------------------

 
 
(iv)       Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however,  that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(v)       No Assignment to Borrower, Competitors or Defaulting Lenders.  No such
assignment shall be made (A) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), (C) to any Competitor or (D) to
any institution identified in writing by the Borrower to the Administrative
Agent prior to the Closing Date or any Affiliate of such institution (each such
institution or Affiliate of such institution, a “Disqualified Lender” and
collectively, the “Disqualified Lenders”), it being understood and agreed that
upon the request of any Lender on or following the Closing Date, the
Administrative Agent may inform such Lender as to the identity of such
Disqualified Lenders which have been so identified by the Borrower.
 
(vi)       No Assignment to Natural Persons.  No such assignment shall be made
to a natural person.
 
(vii)       Representations of Assignee.  By agreeing to an assignment or
transfer of rights or obligations under this Agreement, any assignee Lender
shall be deemed (x) to have represented and warranted to the Borrower, the
Administrative Agent and the assigning Lender that the assignee Lender is not a
Competitor of the Borrower or a Disqualified Lender, and (y) to have agreed
that, if the assignee is in breach of such representation and warranty and
without otherwise limiting the Borrower’s rights under applicable law, the
assignee Lender’s access to any Borrower Materials that are not marked “PUBLIC”
pursuant to Section 6.02 will irreparably harm the Borrower.  It is further
acknowledged and agreed that the Administrative Agent and the assigning Lender
may rely exclusively on the representations of such assignee Lender without any
duty of inquiry or investigation and the Administrative Agent and assigning
Lender shall not be liable for any action taken or not taken by them upon
reliance on such representations.
 
(viii)      Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Term Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to pay and satisfy
in full all payment liabilities then owed by such Defaulting Lender to the
Administrative Agent or any Lender hereunder (and interest accrued
thereon).  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
 
 
-81-

--------------------------------------------------------------------------------

 
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections ‎3.01, ‎3.04, ‎3.05, and ‎10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
 
(c)        Register.  The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at the Administrative Agent’s Office
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender.  The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
 
(d)       Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person, a Defaulting Lender, a Competitor or
the Borrower, a Disqualified Lender or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans; provided, that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided, that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section ‎10.01 that affects such Participant.  Subject to subsection
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections ‎3.01, ‎3.04 and ‎3.05 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section ‎10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section ‎2.11 as though it
were a Lender.
 
(e)       Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections ‎3.01 or ‎3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign
 
 
-82-

--------------------------------------------------------------------------------

 
 
Lender if it were a Lender shall not be entitled to the benefits of Section
‎3.01 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 3.01(e) as though it were a Lender.
 
(f)        Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided, that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
 
(g)       Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
10.07  Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and the Lenders agree to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section 2.13, (ii) any pledge
referred to in Section ‎10.06(f), or (iii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.
 
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided, that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
Each of the Administrative Agent and the Lenders acknowledge that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b)
 
 
-83-

--------------------------------------------------------------------------------

 
 
it has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.
 
10.08  Right of Setoff. If an Event of Default shall have occurred and be
continuing, Administrative Agent and each Lender, and each of their respective
Affiliates, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by Administrative Agent, such Lender, or any such Affiliate to or for
the credit or the account of the Borrower or any other Loan Party against any
and all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to Administrative
Agent, such Lender, or any such Affiliate, irrespective of whether or not
Administrative Agent or such Lender or shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of Administrative Agent, such Lender or different from the
branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.14 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.  The rights of Administrative Agent and each
Lender, and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that Administrative
Agent, such Lender, or their respective Affiliates may have.  Administrative
Agent and each Lender agree to notify the Borrower, and each Lender shall notify
the Administrative Agent, promptly after any such setoff and application,
provided, that the failure to give such notice shall not affect the validity of
such setoff and application.
 
10.09  Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Term Loans or, if
it exceeds such unpaid principal, refunded to the Borrower.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
 
10.10  Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
‎4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.
 
 
-84-

--------------------------------------------------------------------------------

 
 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
 
10.11  Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.
 
10.12  Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.
 
10.13  Replacement of Lenders.  If any Lender requests compensation under
Section ‎3.04, or if the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section ‎3.01, or if any Lender is a Defaulting Lender, or if the Borrower
has the right to replace a Lender pursuant to Section ‎10.01 or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section ‎10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided, that:
 
(a)       the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section ‎10.06(b);
 
(b)       such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section ‎3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
 
(c)       in the case of any such assignment resulting from a claim for
compensation under Section ‎3.04 or payments required to be made pursuant to
Section ‎3.01, such assignment will result in a reduction in such compensation
or payments thereafter; and
 
(d)       such assignment does not conflict with applicable Laws.
 
 
-85-

--------------------------------------------------------------------------------

 
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
10.14  Governing Law; Jurisdiction; etc.
 
(a)       GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)       SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK, NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
 
(c)       WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d)       SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION ‎10.02.  NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
10.15  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS
 
 
-86-

--------------------------------------------------------------------------------

 
 
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.16  No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arranger are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent and the Arranger, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent and the Arranger each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent nor the Arranger has any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor the Arranger has any obligation to disclose
any of such interests to the Borrower or its Affiliates.  To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent and the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
 
10.17  USA Patriot Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.
 
10.18  OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT; ETC.
 
(a)       EACH LENDER PARTY HERETO UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT
LIENS MAY BE CREATED ON THE COLLATERAL PURSUANT TO THE REVOLVING LOAN DOCUMENTS,
WHICH LIENS ON THE TERM PRIORITY COLLATERAL SHALL BE REQUIRED TO BE SUBORDINATED
AND JUNIOR TO THE LIENS CREATED PURSUANT TO THE LOAN DOCUMENTS IN ACCORDANCE
WITH THE TERMS OF THE INTERCREDITOR AGREEMENT.  NOTWITHSTANDING ANYTHING HEREIN
OR IN ANY LOAN DOCUMENT TO THE CONTRARY, THE LIENS AND SECURITY INTEREST GRANTED
TO THE ADMINISTRATIVE AGENT PURSUANT TO THE VARIOUS LOAN DOCUMENTS AND THE
EXERCISE OF ANY RIGHT OR REMEDY BY THE ADMINISTRATIVE AGENT PURSUANT TO THE LOAN
DOCUMENTS ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT.  THE
INTERCREDITOR AGREEMENT ALSO CONTAINS CERTAIN PROVISIONS PROVIDING FOR RELEASES
OF COLLATERAL PURSUANT TO THE LOAN DOCUMENTS IN
 
 
-87-

--------------------------------------------------------------------------------

 
 
 
THE EVENT THAT SUCH COLLATERAL IS RELEASED PURSUANT TO THE REVOLVING LOAN
DOCUMENTS.  PURSUANT TO THE TERMS OF THE INTERCREDITOR AGREEMENT, IN THE EVENT
OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND ANY OF THE
LOAN DOCUMENTS, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL.
 
(b)       EACH LENDER AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO ENTER
INTO THE INTERCREDITOR AGREEMENT ON BEHALF OF THE LENDERS, AND TO TAKE ALL
ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED ADVISABLE) BY IT IN
ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR AGREEMENT.
 
(c)       THE PROVISIONS OF THIS SECTION ‎10.18 ARE NOT INTENDED TO SUMMARIZE
ALL RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT, THE FORM OF WHICH IS
ATTACHED AS AN EXHIBIT TO THIS AGREEMENT.  REFERENCE MUST BE MADE TO THE
INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL THE TERMS AND CONDITIONS
THEREOF.  EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF
THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NEITHER
THE ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION TO
ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN
THE INTERCREDITOR AGREEMENT.
 
(d)       Administrative Agent shall notify the Lenders of any amendment,
modification or waiver of the Intercreditor Agreement.
 
(e)       EACH LENDER (I) CONSENTS TO THE TERMS OF THE NOTEHOLDER INTERCREDITOR
AGREEMENT AND AGREES TO BE BOUND THEREBY, AND (II) AUTHORIZES AND INSTRUCTS THE
ADMINISTRATIVE AGENT TO (A) ENTER INTO THE NOTEHOLDER INTERCREDITOR AGREEMENT ON
BEHALF OF THE LENDERS, AND (B) TAKE ALL ACTIONS AND EXECUTE ALL DOCUMENTS
REQUIRED OR DEEMED ADVISABLE BY THE ADMINISTRATIVE AGENT IN CONNECTION
THEREWITH.  THE TERMS OF THE NOTEHOLDER INTERCREDITOR AGREEMENT SHALL BE BINDING
ON EACH LENDER AND ITS SUCCESSORS AND ASSIGNS.
 
(f)       From and after the effective date of the Noteholder Intercreditor
Agreement and for so long as the Noteholder Intercreditor Agreement is in
effect, all references in the Credit Agreement to Liens in favor of the
Administrative Agent shall be deemed to include Liens in favor of the Collateral
Trustee acting pursuant to the Noteholder Intercreditor Agreement.  Subject to
Section 10.01 of the Credit Agreement, the Lenders authorize the Administrative
Agent to direct the Collateral Trustee to take action (or refrain from taking
action) under the Collateral Documents and to instruct the Collateral Trustee to
take (or refrain from taking) any and all actions that the Administrative Agent
is authorized to take pursuant to the Credit Agreement with respect to
Collateral and matters incidental thereto.
 
10.19 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
 
-88-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
WESTERN REFINING, INC.,
 
a Delaware corporation, as Borrower
                   
By:
 /s/ Gary Dalke    
Name: Gary Dalke
   
Title:   Chief Financial Officer
 



 
 

--------------------------------------------------------------------------------

 




BANK OF AMERICA, N.A.,
 
as Administrative Agent,
                   
By:
 /s/ Alan Tapley    
Name: Alan Tapley
   
Title:    Assistant Vice President
 



 
 

--------------------------------------------------------------------------------

 






BANK OF AMERICA, N.A.,
 
as a Lender
                   
By:
 /s/ Benjamin E. Sauter    
Name: Benjamin E. Sauter
   
Title:   Vice President
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
FORM OF LOAN NOTICE


Date:  _____________
To:
Bank of America, N.A., as Administrative Agent

 
Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Term Loan Credit
Agreement dated as of March 29, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” the terms defined in the Credit Agreement being used herein as
therein defined), among Western Refining, Inc., a Delaware corporation, (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and a Lender.


The undersigned hereby requests (select one):



 
 
    A Borrowing of Loans
 
    A conversion or continuation of Loans




 
1.
On
 
   (must be a Business Day).




 
2.
In the amount of $
 
 .




 
3.
Comprised of
 
 .
     
[Type of Loan requested]
 




 
4.
For Eurodollar Rate Loans:  with an Interest Period of 
 
 months.

 



 
BORROWER:
           
WESTERN REFINING, INC.,
   
a Delaware corporation
                   
By:
     
 
Name:
   
 
Title:
 

 
 
 


Exhibit A – Page 1
Form of Loan Notice
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


FORM OF NOTE
 


FOR VALUE RECEIVED, WESTERN REFINING, INC., a Delaware corporation (“Borrower”),
hereby promises to pay to _____________________ or its registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of the Loans made by the Lender to
the Borrower under that certain Amended and Restated Term Loan Credit Agreement
dated as of March 29, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among the Borrower,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent for the Lenders.


The Borrower promises to pay interest on the unpaid principal amount of the Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Credit Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds to the
Administrative Agent’s Office in accordance with the terms of the Credit
Agreement.  If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Credit Agreement.


This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein.  This Note is also entitled to the
benefits of the Guaranty and is secured by the Collateral.  Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as provided in the Credit
Agreement.  The Loan made by the Lender may be evidenced by a loan account or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Note and endorse thereon the date, amount and
maturity of the Loan and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of intent to accelerate, notice of
acceleration, notice of protest, demand, dishonor and non-payment of this Note.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


- Signature Page to Follow -
 
Exhibit B – Page 1
Form of Note
 
 

--------------------------------------------------------------------------------

 



 
BORROWER:
           
WESTERN REFINING, INC.,
   
a Delaware corporation
                   
By:
     
Name:
     
Title:
   

 
 
Exhibit B – Page 2
Form of Note
 
 

--------------------------------------------------------------------------------

 


EXHIBIT C


FORM OF COMPLIANCE CERTIFICATE
(Pursuant to Section 6.02(b) of the Credit Agreement)


Financial Statement Date:  ___________, ____


To:           Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Term Loan Credit
Agreement dated as of March 29, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among Western Refining, Inc., a Delaware corporation (the “Borrower”), the
various financial institutions that are, or may from time to time become,
parties thereto (each individually a “Lender,” and collectively, the “Lenders”),
and Bank of America, N.A., as Administrative Agent for the Lenders (the
“Administrative Agent”).


The undersigned Responsible Officer hereby certifies as of the date hereof that
he is a Responsible Officer of the Borrower, and that, as such, he is authorized
to execute and deliver this Certificate to the Administrative Agent on the
behalf of the Borrower, and that:


[Use following paragraph 1 for fiscal year-end financial statements]


1.           The Borrower has delivered the year-end audited financial
statements required by Section 6.01(a) of the Credit Agreement for the fiscal
year of the Borrower ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.


[Use following paragraph 1 for fiscal quarter-end financial statements]


1.           The Borrower has delivered the unaudited financial statements
required by Section 6.01(b) of the Credit Agreement for the fiscal quarter of
the Borrower ended as of the above date.  Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.


2.           The undersigned has reviewed and is familiar with the terms of the
Credit Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the transactions and condition (financial or
otherwise) of the Borrower during the accounting period covered by such
financial statements.


[select one:]


3.           [To the best knowledge of the undersigned, as of the date hereof,
no Default has occurred and is continuing.]


--or—
 


Exhibit C – Page 1
Form of Compliance Certificate
 
 

--------------------------------------------------------------------------------

 
3.           [To the best knowledge of the undersigned, the following is a list
of each Default that has occurred and is continuing as of the date hereof, and
its nature and status:]


4.           [Insert the follow to the extent applicable: Pursuant to Section
5(c) of the Security Agreement, the following information is hereby
provided:__________].  To the best knowledge of the undersigned, the Borrower
and each of its Subsidiaries are in compliance with their notice and reporting
obligations under Section 5 of each Security Agreement to which they are parties
[add if applicable:  except as follows: _____________].




Remainder of Page Intentionally Blank
Signature Page to Follow
 
 
 
 
 
Exhibit C – Page 2
Form of Compliance Certificate
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
______________, ________.



         
WESTERN REFINING, INC.,
   
a Delaware corporation
                   
By:
     
 
Name:
   
 
Title:
 

 
 

 
Exhibit C – Page 3
Form of Compliance Certificate
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not
joint.]4  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the credit facility identified below and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

       
1.
Assignor: 
 
 

 
 
 

--------------------------------------------------------------------------------

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
 
Exhibit D – Page 1
Form of Assignment and Assumption
 
 

--------------------------------------------------------------------------------

 

 
2.
Assignee: 
 
   [for each Assignee, indicate [Affiliate]
    [Approved Fund] of [identify Lender]]  



3.
Borrower: 
Western Refining, Inc., a Delaware corporation



4.
Administrative Agent: 
Bank of America, N.A., as the administrative agent under the Credit Agreement



5.
Credit Agreement: 
Amended and Restated Term Loan Agreement dated as of March 29, 2011, among
Western Refining, Inc., as the Borrower, the Lenders parties thereto, and Bank
of America, N.A., as Administrative Agent



6.
Assigned Interest:
 



Assignor[s]5
Assignee[s]6
Aggregate
Amount of
Commitment/Loans
for all Lenders7
Amount of
Commitment/Loans
Assigned
Percentage
Assigned of
Commitment/
Loans8
CUSIP
 Number
               
$________________
$_________
____________%
     
$________________
$_________
____________%
     
$________________
$_________
____________%
 



[7.
Trade Date:
__________________]9



Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]



     
By:
 
   
Title:
             
ASSIGNEE
 

 
 
 

--------------------------------------------------------------------------------

5  List each Assignor, as appropriate.
6  List each Assignee, as appropriate.
7 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
8  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
9  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
 
Exhibit D – Page 2
Form of Assignment and Assumption
 
 

--------------------------------------------------------------------------------

 

     
[NAME OF ASSIGNEE]
             
By:
 
   
Name:
   
Title:
             
[Consented to and]10 Accepted:
       
BANK OF AMERICA, N.A.,
 
as Administrative Agent
             
By:
 
   
Name:
   
Title:
             
[Consented to:]11
             
WESTERN REFINING, INC.,
 
a Delaware corporation
             
By:
 
 
 
Name:
 
 
Title:
 

 
 

 

--------------------------------------------------------------------------------

10  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
11  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.


Exhibit D – Page 3
Form of Assignment and Assumption
 
 

--------------------------------------------------------------------------------

 
 
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.              Representations and Warranties.


1.1.           Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2.           Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it is not a Disqualified Lender and it meets all the other
requirements to be an assignee under Section 10.06(b)(v) and (vi) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
10.06(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.
 
Exhibit D – Page 4
Form of Assignment and Assumption
 
 

--------------------------------------------------------------------------------

 

 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
 
 
Exhibit D – Page 5
Form of Assignment and Assumption
 
 

--------------------------------------------------------------------------------

 
EXHIBIT E


FORM OF LEGAL OPINION OF BORROWER’S COUNSEL




[TO BE SEPARATELY NEGOTIATED]
 


 


Exhibit E – Page
Form of Opinion
 
 

--------------------------------------------------------------------------------

 
EXHIBIT F


[Intentionally Omitted]
 
 
 
 

 
Exhibit F

 
 

--------------------------------------------------------------------------------

 
EXHIBIT G


FORM OF SECURITY AGREEMENT




[SEE ATTACHED, AS SEPARATELY EXECUTED]
 
 
 
Exhibit G – Page 1
Form of Security Agreement
 
 

--------------------------------------------------------------------------------

 
EXHIBIT H


FORM OF CONTINUING GUARANTY


 
This Guaranty Agreement (this “Guaranty”) is executed effective as of [●], FOR
VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted to WESTERN REFINING, INC. (the “Borrower”) or
any other Loan Party pursuant to that certain Amended and Restated Term Loan
Credit Agreement, dated as of March 29, 2011, by and between Borrower, the
financial institutions party thereto (collectively, the “Lenders”), and Bank of
America, N.A., as administrative agent for the Lenders (“Administrative Agent”)
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), each of the Persons now or hereafter
signatories hereto (each a “Guarantor,” and, collectively, the “Guarantors”)
hereby furnishes in favor of Administrative Agent and the Lenders (each a
“Guaranteed Party” and collectively, the “Guaranteed Parties”) its joint and
several guaranty of the Guaranteed Obligations (as hereinafter defined) as
follows:
 
1.           Reference to Credit Agreement.  Reference is hereby made to the
representations, warranties and covenants of the Loan Parties set forth in
Articles V, VI, and VII of the Credit Agreement.  Each Guarantor (i) reaffirms
that each such representation and warranty is true and correct in every material
respect with respect to such Guarantor to the extent that such representation
and warranty refers to such Guarantor, and (ii) agrees, with respect to the
covenants, to take, or refrain from taking, as the case may be, each action that
is necessary to be taken or not taken, as the case may be, so that no Default or
Event of Default is caused by the failure to take such action or to refrain from
taking such action by such Guarantor or any of its Subsidiaries.  If the Credit
Agreement shall cease to remain in effect for any reason whatsoever during any
period and any part of the Guaranteed Obligations (as hereinafter defined)
remain unpaid, then the terms, covenants, and agreements set forth therein
applicable to the Guarantors shall nevertheless continue in full force and
effect as obligations of each Guarantor under this Guaranty.  All capitalized
terms used but not defined herein shall have the meaning assigned to such term
in the Credit Agreement.
 
2.           Guaranty.  Each Guarantor hereby, jointly and severally, absolutely
and unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, the prompt payment in full in Dollars when
due, whether at stated maturity, by required prepayment, upon acceleration,
demand or otherwise, and at all times thereafter, of any and all existing and
future indebtedness and liabilities of every kind, nature and character, direct
or indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary and whether for principal, interest, premiums, fees indemnities,
damages, costs, expenses or otherwise, of any Loan Party arising under any Loan
Document or otherwise with respect to any Loan (in each case, including all
renewals, extensions, amendments, refinancings and other modifications thereof
and all costs, attorneys’ fees and expenses incurred by any Guaranteed Party in
connection with the collection or enforcement thereof), and whether recovery
upon such indebtedness and liabilities may be or hereafter become unenforceable
or shall be an allowed or disallowed claim under any proceeding or case
commenced by or against such Guarantor, the Borrower or any other Loan Party
under the Bankruptcy Code (Title 11, United States Code), any successor statute
or any other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally (collectively, “Debtor Relief Laws”), and including interest
that accrues after the commencement by or against the Borrower or any other Loan
Party of any proceeding under any Debtor Relief Laws whether or
 
 
 
Exhibit H – Page 1
Form of Continuing Guaranty
 
 

--------------------------------------------------------------------------------

 
not the claim for such interest is allowed in such proceeding (collectively, the
“Guaranteed Obligations”).  The books and records of the Guaranteed Parties
showing the amount of the Guaranteed Obligations shall be admissible in evidence
in any action or proceeding, and shall be binding upon the Guarantors and
conclusive for the purpose of establishing the amount of the Guaranteed
Obligations.  This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Guaranteed Obligations or any instrument or
agreement evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of any Guarantor under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.  Notwithstanding anything contained herein to the contrary, (i) the
obligations of each Guarantor hereunder shall be limited to an aggregate amount
equal to the largest amount that would not render its obligations hereunder
subject to avoidance under Section 548 of the Bankruptcy Code (Title 11, United
States Code) or any comparable provisions of any applicable state law.
 
3.           No Setoff or Deductions; Taxes; Payments.  Each Guarantor
represents and warrants that it is organized and resident in the United States
of America.  Each Guarantor shall make all payments hereunder without setoff or
counterclaim and free and clear of and without deduction for any taxes, levies,
imposts, duties, charges, fees, deductions, withholdings, compulsory loans,
restrictions or conditions of any nature now or hereafter imposed or levied by
any jurisdiction or any political subdivision thereof or taxing or other
authority therein unless such Guarantor is compelled by law to make such
deduction or withholding.  If any such obligation (other than one arising with
respect to taxes based on or measured by the income or profits of the Guaranteed
Parties) is imposed upon any Guarantor with respect to any amount payable by it
hereunder, such Guarantor will pay to the Administrative Agent, on behalf of the
Guaranteed Parties, on the date on which such amount is due and payable
hereunder, such additional amount in U.S. dollars as shall be necessary to
enable the Guaranteed Parties to receive the same net amount which the
Guaranteed Parties would have received on such due date had no such obligation
been imposed upon such Guarantor.  Each Guarantor will deliver promptly to the
Administrative Agent, on behalf of the Guaranteed Parties, certificates or other
valid vouchers for all taxes or other charges deducted from or paid with respect
to payments made by such Guarantor hereunder.  The obligations of each Guarantor
under this paragraph shall survive the payment in full of the Guaranteed
Obligations and termination of this Guaranty.
 
4.           Rights of Guaranteed Parties.  Each Guarantor consents and agrees
that the Guaranteed Parties may, at any time and from time to time, without
notice or demand, and without affecting the enforceability or continuing
effectiveness hereof:  (a) amend, extend, renew, compromise, discharge,
accelerate or otherwise change the time for payment or the terms of the
Guaranteed Obligations or any part thereof; (b) take, hold, exchange, enforce,
waive, release, fail to perfect, sell, or otherwise dispose of any security for
the payment of this Guaranty or any Guaranteed Obligations; (c) apply such
security and direct the order or manner of sale thereof as the Guaranteed
Parties in their sole discretion may determine; and (d) release or substitute
one or more of any endorsers or other guarantors of any of the Guaranteed
Obligations.  Without limiting the generality of the foregoing, each Guarantor
consents to the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of such Guarantor under this Guaranty or
which, but for this provision, might operate as a discharge of such Guarantor.
 
5.           Certain Waivers.  Each Guarantor waives (a) any defense arising by
reason of any disability or other defense of the Borrower, any other Loan Party
or any other guarantor, or the cessation from any cause whatsoever (including
any act or omission of the Guaranteed Parties) of the liability of the Borrower
or any other Loan Party; (b) any defense based on any claim that such
Guarantor’s obligations exceed or are more burdensome than those of the Borrower
or any other Loan Party; (c) the benefit of any
 
Exhibit H – Page 2
Form of Continuing Guaranty
 
 

--------------------------------------------------------------------------------

 
statute of limitations affecting such Guarantor’s liability hereunder; (d) any
right to require the Guaranteed Parties to proceed against the Borrower or any
other Loan Party, proceed against or exhaust any security for the Indebtedness,
or pursue any other remedy in the Guaranteed Parties’ power whatsoever; (e) any
benefit of and any right to participate in any security now or hereafter held by
the Guaranteed Parties; and (f) to the fullest extent permitted by law, any and
all other defenses or benefits that may be derived from or afforded by
applicable law limiting the liability of or exonerating guarantors or
sureties.  Each Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Guaranteed Obligations, and all notices of acceptance of this Guaranty or of the
existence, creation or incurrence of new or additional Guaranteed Obligations.
 
6.           Obligations Independent.  The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Guaranteed Obligations and the obligations of any other
guarantor, and a separate action may be brought against such Guarantor to
enforce this Guaranty whether or not the Borrower, any other Loan Party or any
other person or entity is joined as a party.
 
7.           Subrogation.  Each Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the Guaranteed
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full in cash and the Commitments of the Lenders under the
Credit Agreement and the other Loan Documents are terminated.  If any amounts
are paid to a Guarantor in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Guaranteed Parties and
shall forthwith be paid to the Administrative Agent, on behalf of the Guaranteed
Parties, to reduce the amount of the Guaranteed Obligations, whether matured or
unmatured.
 
8.           Termination; Reinstatement.  This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid in full in cash
and the Commitments of the Lenders under the Credit Agreement and the other Loan
Documents are terminated.  Notwithstanding the foregoing, this Guaranty (a) may
be released by an instrument in writing signed by the Administrative Agent as
provided in the Credit Agreement; and (b) shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Borrower, any other Loan Party or any Guarantor is made, or a Guaranteed Party
exercises its right of setoff, in respect of the Guaranteed Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Guaranteed Party in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not such Guaranteed Party is in possession of or has released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.  The
obligations of each Guarantor under this paragraph shall survive termination of
this Guaranty.
 
9.           Subordination.  Each Guarantor hereby subordinates the payment of
all obligations and indebtedness of the Borrower or any other Loan Party owing
to such Guarantor, whether now existing or hereafter arising, including but not
limited to any obligation of the Borrower or any other Loan Party to such
 
 
Exhibit H – Page 3
Form of Continuing Guaranty
 
 

--------------------------------------------------------------------------------

 
Guarantor as subrogee of a Guaranteed Party or resulting from such Guarantor’s
performance under this Guaranty, to the indefeasible payment in full in cash of
all Guaranteed Obligations.  If the Guaranteed Parties so request, any such
obligation or indebtedness of the Borrower or any Loan Party to such Guarantor
shall be enforced and performance received by such Guarantor as trustee for the
Guaranteed Parties and the proceeds thereof shall be paid over to the
Administrative Agent, on behalf of the Guaranteed Parties, on account of the
Guaranteed Obligations, but without reducing or affecting in any manner the
liability of such Guarantor under this Guaranty.  No payments on such
obligations or indebtedness shall be made to Guarantor during the continuation
of a Default.
 
10.           Stay of Acceleration.  In the event that acceleration of the time
for payment of any of the Guaranteed Obligations is stayed, in connection with
any case commenced by or against any Guarantor, the Borrower or any Loan Party
under any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless
be payable by the Guarantor immediately upon demand by the Guaranteed Parties.
 
11.           Expenses.  Each Guarantor shall pay, jointly and severally, on
demand all out-of-pocket expenses (including attorneys’ fees and expenses and
the allocated cost and disbursements of internal legal counsel) in any way
relating to the enforcement or protection of the Guaranteed Parties’ rights
under this Guaranty or in respect of the Guaranteed Obligations, including any
incurred during any “workout” or restructuring in respect of the Guaranteed
Obligations and any incurred in the preservation, protection or enforcement of
any rights of the Guaranteed Parties in any proceeding any Debtor Relief
Laws.  The obligations of each Guarantor under this paragraph shall survive the
payment in full of the Guaranteed Obligations and termination of this Guaranty.
 
12.           Miscellaneous. No amendment or waiver of any provision of this
Guaranty, nor consent to any departure by any Guarantor herefrom, shall in any
event be effective unless the same shall be in writing and signed, in the case
of amendments, by the Guarantor(s) affected thereby and by Administrative Agent,
and, in the case of consents or waivers, by Administrative Agent, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which made or given.  No failure by the
Guaranteed Parties to exercise, and no delay in exercising, any right, remedy or
power hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy or power hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or
remedy.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law or in equity.  The unenforceability or invalidity of
any provision of this Guaranty shall not affect the enforceability or validity
of any other provision herein.  Unless otherwise agreed by the Guaranteed
Parties and each Guarantor in writing, this Guaranty is not intended to
supersede or otherwise affect any other guaranty now or hereafter given by any
Guarantor for the benefit of the Guaranteed Parties or any term or provision
thereof.  Notwithstanding anything herein to the contrary, no Guarantor shall be
released from this Guaranty without the consent of the Administrative Agent and
each Lender.
 
13.           Condition of Borrower.  Each Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Borrower, the other Loan Parties and any other guarantor such
information concerning the financial condition, business and operations of the
Borrower, the other Loan Parties and any such other guarantor as such Guarantor
requires, and that the Guaranteed Parties have no duty, and such Guarantor is
not relying on the Guaranteed Parties at any time, to disclose to such Guarantor
any information relating to the business, operations or financial condition of
the Borrower, the other Loan Parties or any other guarantor (the guarantor
waiving any duty on the part of the Guaranteed Parties to disclose such
information and any defense relating to the failure to provide the same).
 
14.           Setoff. If and to the extent any payment is not made when due
hereunder, each Guarantor authorizes each Guaranteed Party at any time and from
time to time, to the fullest extent permitted by law, to set-off and apply any
and all deposits (general or special, time or demand,
 
 
Exhibit H – Page 4
Form of Continuing Guaranty
 
 

--------------------------------------------------------------------------------

 
provisional or final) at any time held and other indebtedness at any time owing
by such Guaranteed Party to or for the credit or the account of such Guarantor
against any and all of the Guaranteed Obligations, without prior notice to such
Guarantor or demand under this Guaranty, all of which are hereby waived, and
although such Guaranteed Obligations may be contingent and unmatured.  Each
Guaranteed Party which sets-off pursuant to this Paragraph 14 shall give prompt
notice to such Guarantor affected thereby following the occurrence thereof;
provided that the failure to give such notice shall not affect the validity of
the set-off.  Any payment obtained pursuant to this Paragraph 14 (or in any
other manner directly from the Guarantors, or any of them) by any Guaranteed
Party shall be remitted to Administrative Agent and distributed among the
Guaranteed Parties in accordance with the provisions of Paragraph 18 below.
 
15.           Representations and Warranties.  Each Guarantor represents and
warrants that (a) it is duly organized and in good standing under the laws of
the jurisdiction of its organization and has full capacity and right to make and
perform this Guaranty, and all necessary authority has been obtained; (b) this
Guaranty constitutes its legal, valid and binding obligation enforceable in
accordance with its terms; (c) the making and performance of this Guaranty does
not and will not violate the provisions of any applicable law, regulation or
order, and does not and will not result in the breach of, or constitute a
default or require any consent under, any material agreement, instrument, or
document to which it is a party or by which it or any of its property may be
bound or affected; and (d) all consents, approvals, licenses and authorizations
of, and filings and registrations with, any governmental authority required
under applicable law and regulations for the making and performance of this
Guaranty have been obtained or made and are in full force and effect.
 
16.           Indemnification and Survival.  Without limitation on any other
obligations of the Guarantors or remedies of the Guaranteed Parties under this
Guaranty, each Guarantor shall, to the fullest extent permitted by law,
indemnify, defend and save and hold harmless each Guaranteed Party from and
against, and shall pay, jointly and severally, on demand, any and all damages,
losses, liabilities and expenses (including attorneys’ fees and expenses and the
allocated cost and disbursements of internal legal counsel) that may be suffered
or incurred by such Guaranteed Party in connection with or as a result of any
failure of any Guaranteed Obligations to be the legal, valid and binding
obligations of the Borrower or the other Loan Parties enforceable against the
Borrower or the other Loan Parties in accordance with their terms.  The
obligations of each Guarantor under this paragraph shall survive the payment in
full of the Guaranteed Obligations and termination of this Guaranty.
 
17.           Assignment.  This Guaranty shall (a) bind each Guarantor and its
successors and assigns, provided that such Guarantor may not assign its rights
or obligations under this Guaranty without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment without such
consent shall be void), and (b) inure to the benefit of the Guaranteed Parties
and their respective successors and assigns and the Administrative Agent and
each Lender may, without notice to any Guarantor and without affecting any
Guarantor’s obligations hereunder, assign, sell or grant participations in the
Guaranteed Obligations and this Guaranty, in whole or in part.  Each Guarantor
agrees that each Guaranteed Party may disclose to any assignee of or participant
in, or any prospective assignee of or participant in, any of its rights or
obligations of all or part of the Guaranteed Obligations any and all information
in the Guaranteed Party’s possession concerning such Guarantor, this Guaranty
and any security for this Guaranty.
 
18.           Application of Payments.  Any payment received by Administrative
Agent from any Guarantor (or from any Lender pursuant to Paragraph 14 above),
shall be applied by Administrative Agent in accordance with the Credit
Agreement.
 
Exhibit H – Page 5
Form of Continuing Guaranty
 
 

--------------------------------------------------------------------------------

 
19.           Further Assurances.  Each Guarantor agrees that at any time and
from time to time, at the expense of such Guarantor, to promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary or desirable, or that Administrative Agent may reasonably
request, to enable Administrative Agent to protect and to exercise and enforce
the rights and remedies of the Guaranteed Parties hereunder.
 
20.           Addition of Guarantors.  The initial Guarantors hereunder shall be
each of the Subsidiaries of Borrower that are signatories hereto and that are
listed on Schedule 1 attached hereto.  From time to time subsequent to the time
hereof, additional Subsidiaries of Borrower may become parties hereto as
additional Guarantors (each an “Additional Guarantor”) by executing a
counterpart of this Guaranty Agreement in the form of Exhibit A attached hereto
(or such other form as may be satisfactory to the Administrative Agent).  Upon
delivery of any such counterpart to Administrative Agent, notice of which is
hereby waived by Guarantors, each such Additional Guarantor shall be a Guarantor
and shall be a party hereto as if such Additional Guarantor were an original
signatory hereof.  Each Guarantor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Guarantor hereunder, or by any election by Administrative Agent or any
Lenders not to cause any Subsidiary of Borrower to become an Additional
Guarantor hereunder.  This Guaranty Agreement shall be fully effective as to any
Guarantor that is or becomes a party hereto regardless of whether any such
person becomes or fails to become or ceases to be a Guarantor hereunder.
 
21.           Notices.  All notices, requests and other communications provided
for hereunder shall be in writing and given to Administrative Agent as provided
in Section 10.02 of the Credit Agreement.  All communications and notices
hereunder to the Guarantors shall be given to the Guarantors at their respective
addresses set forth on Schedule 10.02 of the Credit Agreement or at such other
address as shall be designated by Guarantors in a written notice to
Administrative Agent.
 
22.           Joint and Several Obligations.  Each Guarantor acknowledges that
(i) this Guaranty is a master Guaranty pursuant to which other Subsidiaries of
the Borrower now or hereafter may become parties, and (ii) the guaranty
obligations of each of the Guarantors hereunder are joint and several.
 
23.           Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Paragraph 7 above.  The
provisions of this Paragraph 23 shall in no respect limit the obligations and
liabilities of any Guarantor to the Guaranteed Parties, and each Guarantor shall
remain liable to the Guaranteed Parties for the full amount guaranteed by such
Guarantor hereunder.
 
24.           GOVERNING LAW.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.
 
25.           SUBMISSION TO JURISDICTION.  EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK, NEW
YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
 
Exhibit H – Page 6
Form of Continuing Guaranty
 
 

--------------------------------------------------------------------------------

 
GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH GUARANTOR HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY
GUARANTEED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
26.           WAIVER OF VENUE.  EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH 25 ABOVE.  EACH GUARANTOR HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
 
27.           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE
CREDIT AGREEMENT.  NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
28.           WAIVER OF JURY TRIAL.  EACH GUARANTOR IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
GUARANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER GUARANTORS HAVE BEEN INDUCED TO ENTER INTO
THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
29.           ENTIRE AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
Remainder of Page Intentionally Blank.
Signature(s) Page to Follow.
 
 
 
Exhibit H – Page 7
Form of Continuing Guaranty

 
 

--------------------------------------------------------------------------------

 


 


[INSERT GUARANTOR]
 
 
 
Signature Page to Continuing Guaranty
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 1
INITIAL GUARANTORS
 
 
 

 
Exhibit H – Page 9
Form of Continuing Guaranty
Schedule 1 to Continuing Guaranty

 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


COUNTERPART TO CONTINUING GUARANTY


The Counterpart to Continuing Guaranty is dated as of _________ and is made by
___________ (“Additional Guarantor”) in favor of Bank of America, N.A., as
Administrative Agent and the other Guaranteed Parties as defined in the Guaranty
Agreement hereinafter referenced.  All capitalized terms not defined herein
shall have the meaning ascribed to them in the Guaranty hereinafter referenced
or in the Credit Agreement hereinafter referenced.


Recitals


WHEREAS, WESTERN REFINING, INC. (the “Borrower”), Bank of America, N.A., as
administrative agent (“Administrative Agent”), and certain financial
institutions (collectively, the “Lenders”) have entered in to that certain
Amended and Restated Term Loan Credit Agreement dated as of ____________ (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”); and


WHEREAS, in connection with the Credit Agreement, certain Subsidiaries of the
Borrower (each a “Guarantor,” and, collectively, the “Guarantors”) entered into
a Continuing Guaranty agreement (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Guaranty Agreement”);


WHEREAS, the Credit Agreement requires Additional Guarantor to become a party to
the Guaranty Agreement; and


WHREAS, Additional Guarantor has agreed to execute and deliver this Counterpart
to Continuing Guaranty in order to become a party to the Guaranty Agreement;


NOW THEREFORE IT IS AGREED:


By executing and delivering this Counterpart to Continuing Guaranty, Additional
Guarantor hereby becomes a party to the Guaranty Agreement as a Guarantor
thereunder with the same force and effect as if originally named therein as a
Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Guarantor
thereunder.  Additional Guarantor hereby represents and warrants that each of
the representations and warranties contained in the Guaranty Agreement is true
and correct on and as of the date thereof (after giving effect to this
Counterpart to Continuing Guaranty) as if made on and as of such date.


In witness whereof, the undersigned Additional Guarantor has caused this
Guaranty to be duly executed and delivered by its officer thereunto duly
authorized as of the date first set forth above.



       
[NAME OF ADDITIONAL GUARANTOR]
                   
By:
     
 
Name:
   
 
Title:
 

 
 
 
Exhibit G – Page 1
Form of Security Agreement
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT I


FORM OF INTERCREDITOR AGREEMENT


[SEE ATTACHED, AS SEPARATELY EXECUTED]
 
 
 
 
 
 
 
 
Exhibit I – Page 2
Form of Intercreditor Agreement
Exhibit A to Intercreditor Agreement

--------------------------------------------------------------------------------